Exhibit 10.1

 

CONTRACT OF PURCHASE AND SALE

 

BY AND AMONG

 

ARC CORPORATE REALTY TRUST, INC.,

 

THE AFFILIATES OF ARC CORPORATE REALTY TRUST, INC.

LISTED ON SCHEDULE I HERETO

 

AND

 

HPI/NL INVESTORS LLC OR ITS NOMINEE

 

dated as of

 

December 20, 2004



--------------------------------------------------------------------------------

EXHIBITS:

 

“A”    -    Legal Descriptions “B”    -    Knowledge Parties “C”    -    First
Refusal Properties “D”    -    Survey Requirements/Certification Form “E”    -
   Title Insurance Endorsements “F”    -    Intentionally Omitted “G”    -   
Form of Assignment and Assumption of Service Contracts, with Schedule of Service
Contracts Required to be Assumed “H”    -    Estoppel Certificate Form “I”    -
   Form of Assignment and Assumption of Leases “J”    -    Intentionally Omitted
“K”    -    Sellers’ Disclosure Schedule “L”    -    Intentionally Omitted “M”
   -    Schedule of Sellers and Properties “N”    -    Intentionally Omitted “O”
   -    Schedule of Insurance Policies “P”    -    Schedule of Real Estate Tax
Appeals “Q”    -    Intentionally Omitted “R”    -    Intentionally Omitted “S”
   -    Rent Roll “T”    -    Allocation of Purchase Price “U”    -    Assumed
Debt Properties “V”    -    Schedule of Mortgages to be Paid and Assigned

 

2



--------------------------------------------------------------------------------

CONTRACT OF PURCHASE AND SALE

 

THIS CONTRACT OF PURCHASE AND SALE (the “Agreement”) is made and entered into as
of the 20th day of December, 2004 (the “Effective Date”), by and among ARC
CORPORATE REALTY TRUST, INC. (“Parent”), the affiliates of ARC CORPORATE REALTY
TRUST, INC. listed on Schedule I hereto (collectively, “Sellers” and
individually, a “Seller”), and HPI/NL INVESTORS LLC or its permitted assigns
(“Buyer”). Parent, Buyer and each of the Sellers are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, Sellers are the owners of the various properties listed on Exhibit M
attached hereto (collectively, the “Properties” and individually, a “Property”),
with each Seller being the owner of the Property so indicated as being owned by
it as identified on Exhibit M.

 

WHEREAS, Parent is the sole member of Fort Washington ARC, LLC, a Virginia
limited liability company (the “Fort Washington Limited Partner”), which holds a
limited partnership interest in Fort Washington Fitness, L.P., a Delaware
limited partnership (the “Fort Washington Limited Partnership”), pursuant to a
Limited Partnership Agreement dated as of December 26, 2002 (the “Fort
Washington Limited Partnership Agreement”).

 

WHEREAS, each Seller has agreed to sell its Property to Buyer and Buyer has
agreed to purchase from the Sellers all of the Properties, and the Parent has
agreed to sell all of the membership interest of the Fort Washington Limited
Partner (the “Fort Washington Interest”) to Buyer and Buyer has agreed to
purchase from Parent the Fort Washington Interest all on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which being hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

For purposes of this Agreement the following terms shall have the following
meanings:

 

“Affiliate” means any person that directly or indirectly controls, or is
controlled by, or is under common control with, a party hereto. For purposes of
this definition, the term “control” of (including the terms “controlling”,
“controlled by” and “under common control with”) a person means the possession,
direct or indirect, of the power to vote five percent (5%) or more of the voting
stock of such person or the power to direct or cause the direction of the
management and policies of such person by contract or other agreement.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Assignment and Assumption of Leases” shall have the meaning set forth in
Section 6.2(a) (v) hereof.



--------------------------------------------------------------------------------

“Assignment and Assumption of Service Contracts” shall have the meaning set
forth in Section 6.2(a) (iii) hereof.

 

“Buyer” shall have the meaning set forth in the introductory paragraph hereof.

 

“Closing” shall have the meaning set forth in Section 6.1 hereof.

 

“Closing Date” shall have the meaning set forth in Section 6.3(a) hereof.

 

“Due Diligence Period” shall have the meaning set forth in Section 4.1 hereof.

 

“Effective Date” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Environmental Law(s)” shall mean all applicable federal, state and local
statutes, regulations, directives, ordinances, rules, guidelines, court orders,
judicial or administrative decrees, arbitration awards and the common law, each
to the extent applicable to the Sellers, which pertain to the environment, soil,
water, air, flora and fauna, or health and safety matters, as such have been
amended, modified or supplemented from time to time (including all amendments
thereto and reauthorizations thereof). Environmental Laws include, without
limitation, those relating to: (i) the manufacture, processing, use,
distribution, treatment, storage, disposal, generation or transportation of
Hazardous Materials; (ii) air, soil, surface, subsurface, groundwater or noise
pollution; (iii) Releases; (iv) protection of endangered species, wetlands or
natural resources; (v) the operation and closure of underground storage tanks;
(vi) health and safety of employees and other Persons; and (vii) notification
and reporting requirements relating to the foregoing. Without limiting the
above, Environmental Laws also include the following: (i) the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.), as amended (“CERCLA”); (ii) the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), as
amended (“RCRA”); (iii) the Emergency Planning and Community Right to Know Act
of 1986 (42 U.S.C. §§ 11001 et seq.), as amended; (iv) the Clean Air Act (42
U.S.C. §§ 7401 et seq.), as amended; (v) the Clean Water Act (33 U.S.C. §§ 1251
et seq.), as amended; (vi) the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.), as amended; (vii) any state, county, municipal or local statutes,
laws or ordinances similar or analogous to (including counterparts of) any of
the statutes listed above; and (viii) any rules, regulations, guidelines,
directives, orders or the like adopted pursuant to or implementing any of the
above.

 

“Estoppel Certificate(s)” shall have the meaning set forth in Section 6.2(a)
(iv) hereof.

 

“Fort Washington Interest” shall mean all of the membership interest of the Fort
Washington Limited Partner.

 

“Fort Washington Limited Partner” shall mean Fort Washington ARC, LLC, a
Virginia limited liability company.

 

“Fort Washington Limited Partnership” shall mean Fitness, L.P., a Delaware
limited partnership.

 

“Fort Washington Limited Partnership Agreement” shall refer to the Limited
Partnership Agreement between Fort Washington ARC, LLC and Fitness, L.P.

 

2



--------------------------------------------------------------------------------

“Hazardous Material(s)” shall mean any chemical, pollutant, contaminant,
pesticide, petroleum or petroleum product or byproduct, radioactive substance,
hazardous or extremely hazardous solid waste, special, dangerous or toxic waste,
substance, chemical or material regulated, listed, limited or prohibited under
any Environmental Law, including without limitation: (i) friable or damaged
asbestos, asbestos-containing material, polychlorinated biphenyls, solvents and
waste oil; (ii) any “hazardous substance” as defined under CERCLA; and (iii) any
“hazardous waste” as defined under RCRA or comparable state or local law.

 

“Improvements” shall have the meaning set forth in Section 2.1 hereof

 

“Knowledge,” when used with reference to any Seller, shall mean the actual
knowledge of those persons listed on Exhibit B.

 

“Leases” shall have the meaning set forth in Section 6.2(a)(iv) hereof.

 

“Lien(s)” means (a) any encumbrance, mortgage, pledge, lien, charge or other
security interest of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of any
financing statement under the Uniform Commercial Code in any jurisdiction in
connection with the creation of a security interest) upon any property or assets
of any character, or upon the income or profits therefrom, (b) any acquisition
of or agreement to have an option to acquire any property or assets upon
conditional sale or other title retention agreement, device or arrangement
(including a capitalized lease), or (c) any sale, assignment, pledge or other
transfer for security of any accounts, general intangibles or chattel paper,
with or without recourse.

 

“Losses” shall mean any liability, cost, expense (including, without limitation,
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses), loss, damages, assessment, settlement, or judgment (for actual
damages only).

 

“Material Adverse Effect” shall mean any event, circumstance, change or effect
that has a material and adverse effect on the business, operation or financial
condition of a Property, transferred from Seller to Buyer pursuant hereto (or on
all such Properties taken as a whole, if so specified.)

 

“Notices” shall have the meaning set forth in Article XIV hereof.

 

“Organization Documents” shall mean: (i) with respect to a corporation, its
articles or certificate of incorporation and bylaws and all amendments thereto;
(ii) with respect to a limited partnership, its certificate of limited
partnership and limited partnership agreement and all amendments thereto; and
(iii) with respect to a limited liability company, its certificate of
organization and operating agreement, if any, and all amendments thereto.

 

“Parent” shall have the meaning set forth in the introductory paragraph hereof.

 

“Parent Stockholder Approval” means the approval of the Transactions by the
affirmative vote of such holders of the outstanding shares of Parent Common
Stock entitled to vote thereon as shall be required by applicable law.

 

“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph hereof.

 

3



--------------------------------------------------------------------------------

“Permitted Exceptions” shall mean all items which become Permitted Exceptions
under Section 5.3 below.

 

“Permitted Lien” shall mean (i) any Lien relating to the obligations of any
Seller for tenant deposits and credit balances due tenants, and (ii) liens
imposed by law, such as materialmen’s, mechanics’, workers’, repairmen’s,
employees’, carriers’, vendors’, warehousemen’s and other like liens arising in
the ordinary course of business in respect of obligations that are not yet due
and payable.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Personal Property” shall have the meaning set forth in Section 2.1 hereof.

 

“Property” and “Properties” shall have the meanings set forth in the
introductory paragraph hereof and in Section 2.1 hereof and shall be deemed to
include the Real Property(ies).

 

“Purchase Price” shall have the meaning set forth in Section 3.1 hereof.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing, or dumping into
any or all of the Properties, that results in a violation of any Environmental
Law.

 

“Real Property” shall have the meaning set forth in Section 2.1 hereof.

 

“Rent Roll” shall have the meaning set forth in Section 7.1(h) hereof.

 

“Seller” and “Sellers” shall have the meanings set forth in the introductory
paragraph hereof.

 

“Survey” shall have the meaning set forth in Section 5.1 hereof.

 

“Service Contracts” shall have the meaning set forth in Section 6.2(a) (iii)
hereof.

 

“Tenants” shall have the meaning set forth in Section 6.2(a) (iv) hereof.

 

“Termination Fee” means an amount equal to the greater of (i) $1,000,000 or (ii)
thirty-five percent (35%) of the amount by which the amount payable to the
Parent and/or the Sellers pursuant to a Parent Superior Proposal exceeds the
Purchase Price, minus the value of Buyer expenses reimbursed pursuant to Section
13.3(b).

 

“Title Commitment” shall have the meaning set forth in Section 5.2 hereof.

 

“Title Company” shall have the meaning set forth in Section 5.1 hereof.

 

“Title Review Period” shall have the meaning set forth in Section 5.3 hereof.

 

“Transactions” means the transactions involving the purchase and sale of
Properties contemplated by this Agreement.

 

“Warranty Deed” shall have the meaning set forth in Section 6.2(a) (i) hereof.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

PROPERTIES

 

SECTION 2.1 Properties. Subject to the terms and provisions of this Agreement,
each Seller, severally and not jointly and severally, agrees to sell to Buyer,
and Buyer agrees to purchase from each Seller, all of Seller’s rights, title and
interest in the Property owned by the Seller as listed on Exhibit M attached
hereto (which Properties are legally described in Exhibit A), together with, for
each of the Properties, all of the applicable Seller’s right, title and interest
in and to any rights, benefits, privileges, easements, tenements, hereditaments,
and appurtenances thereon or in any way appertaining thereto, and any right,
title, and interest of Seller in and to adjacent streets, alleys, and
rights-of-way for such Property (the “Real Property”) and all the buildings and
other improvements situated thereon (the “Improvements”), together with all
appliances, apparatus, furniture, furnishings, fixtures, equipment, machinery,
fittings, building supplies, maintenance and repair supplies, tools, inventory
and other articles of personal property which are owned by a Seller and which
are now or as of the Closing situated on or attached to the Real Property and/or
the Improvements and/or used in connection with the ownership, development,
maintenance and/or management of the Real Property and/or the Improvements
(which shall include but need not be limited to all plans, specifications,
drawings, entitlements, development rights, proprietary rights and all such
similar matters), excluding only property owned by tenants at the Real Property
(collectively, the “Personal Property”; the Real Property, the Improvements and
the Personal Property are hereinafter collectively referred to as the “Property”
with respect to any one Seller and the “Properties” with respect to all of the
Sellers).

 

SECTION 2.2 Fort Washington Interest. Subject to the terms and provisions of
this Agreement, Parent agrees to sell to Buyer, and Buyer agrees to purchase
from Parent, all of Parent’s right, title and interest in the Fort Washington
Interest. Notwithstanding any provision of this Agreement to the contrary,
within 15 days of the Effective Date Buyer may notify Parent that Buyer will not
purchase the Fort Washington Interest. If Buyer does so, (i) no Party shall have
any further obligations hereunder with respect to the Fort Washington Interest,
except as provided in Section 4.5, (ii) the Purchase Price shall be reduced by
Two Million Five Hundred Thousand Dollars ($2,500,000), and (iii) all other
rights and obligations of the Parties hereunder shall remain in full force and
effect.

 

SECTION 2.3 First Refusal Properties. Certain Affiliates of Parent (the “First
Refusal Affiliates”) hold ownership interests (“First Refusal Interests”) in
certain additional properties, which properties are owned in partnership with
third parties (“First Refusal Partners”). The First Refusal Partners have rights
of first refusal applicable to any transfer of the First Refusal Interests to
Buyer. The First Refusal Interests and the First Refusal Affiliates are
identified on Exhibit C. Subject to the conditions set forth in this Section
2.3, Parent agrees to cause each First Refusal Affiliate, severally and not
jointly and severally, to sell to Buyer, and Buyer agrees to purchase from each
First Refusal Affiliate, all of the First Refusal Affiliate’s right, title and
interest in its First Refusal Interest for the purchase price set forth on
Exhibit C. Promptly following Parent’s execution of this Agreement, Parent shall
cause each First Refusal Affiliate to notify the appropriate First Refusal
Partner of Buyer’s offer to purchase the First Refusal Interest in accordance
with all requirements of the agreement providing for the right of first refusal.
As to each First Refusal Interest, if the First Refusal Partner waives its right
of first refusal, or fails to exercise its right of first refusal such that the
right becomes no longer exercisable prior to the Closing Date, such First
Refusal Interest shall be subject to sale by the First Refusal Affiliate and
purchase by the Buyer in accordance with the terms and conditions of this
Agreement, the parties

 

5



--------------------------------------------------------------------------------

shall amend this Agreement and the schedules and exhibits hereto to the extent
necessary to provide for such sale and purchase, and Parent and Buyer shall
agree to a reasonable and mutually acceptable timeframe for completing due
diligence and consummating the purchase and sale of the First Refusal Interests.
If Buyer elects not to purchase one or more First Refusal Interests in
accordance with the terms of this Agreement, as amended, such election shall not
affect Buyer’s right or obligation to purchase or Sellers’ obligation to sell
the Properties in accordance with this Agreement. If the First Refusal Partner
exercises its right of first refusal with respect to any First Refusal Interest,
then no party to this Agreement shall have any further obligation with respect
to such First Refusal Interest.

 

ARTICLE III

 

PURCHASE PRICE

 

SECTION 3.1 Purchase Price. The purchase price for Sellers’ interests in the
Properties and Parent’s interest in the Fort Washington Interest is
Seventy-Seven Million Seven Hundred Sixty-Four Thousand Seven Hundred Ninety-One
Dollars ($77,764,791.00) (the “Purchase Price”), payable as follows:

 

(a) Buyer shall pay the sum of Five Hundred Thousand Dollars ($500,000.00) (such
sum, together with the additional deposit amount referred to in Section 3.1(b)
below, as well as all interest earned thereon, the “Deposit”) by wire transfer
payable to a nationally recognized title company reasonably acceptable to Buyer
and Parent (“Escrow Agent”) within two (2) business days of the Effective Date.
The Deposit shall be held in an interest-bearing federally insured account by
Escrow Agent in accordance with the Escrow Agent’s standard form of escrow trust
instructions, as reasonably acceptable to Buyer and Parent and this Agreement
pending consummation of the Transactions. Any interest earned on the Deposit
shall be shared equally by Buyer and Parent unless either party shall be
entitled to the Deposit by reason of a default by the other Party, in which case
such interest shall be paid to the non-defaulting Party.

 

(b) Buyer shall pay the additional sum of Five Hundred Thousand Dollars
($500,000.00) to the Escrow Agent, to be added to and to be handled as part of
the Deposit, by wire transfer payable to the Escrow Agent within two (2)
business days following the later of the expiration of the Due Diligence Period
or Title Decision Date, if Buyer shall not have notified Parent of its
determination not to proceed with the Transactions in accordance with Section
13.1(c)(iii).

 

(c) Buyer shall pay the balance of the Purchase Price, adjusted by the
prorations and adjustments as set forth in this Agreement, to Parent and Sellers
at Closing (as defined below) in cash by wire transfer of immediately available
federal funds, or by other consideration mutually agreed upon by Buyer, Parent
and Sellers. The Purchase Price shall be allocated among and paid to Parent and
Sellers in accordance with Exhibit T attached hereto. All prorations shall be as
of 12:01 a.m. on the Closing Date.

 

(d) The Purchase Price shall be increased as follows:

 

(i) The Parties acknowledge that the tenant of the Property located in Plymouth,
Indiana has proposed to increase the rentable space of that Property. If the
Buyer or its Affiliate enters into an agreement with the tenant providing the
terms and conditions of such

 

6



--------------------------------------------------------------------------------

increase prior to the first anniversary of the Closing Date, or on such first
anniversary date is actively involved in negotiations which subsequently results
in such an agreement being entered into, the Buyer will pay to the Parent an
amount equal to the net present value (calculated using a discount rate of 10%)
of 40% of the excess of (x) the amount of additional rent attributable to the
expansion to be paid during the term of the lease over (y) the reasonably
estimated direct costs of increasing the rentable space amortized over the term
of the lease. Such amount shall be paid within 10 days of execution of such an
agreement with the tenant.

 

(ii) With respect to the Property located in Overland Park, Kansas, the Parties
agree that in determining the Purchase Price, they did not take into account
additional annual payments of $83,290 relating to tenant improvements to be paid
during the initial term of the lease. Buyer will pay to Seller of that Property
at Closing an amount equal to the net present value (calculated using a discount
rate of 10%) of the remaining amount of such payments to be received.

 

SECTION 3.2 Assumption of Debt.

 

(a) Buyer agrees to use commercially reasonable efforts to assume the existing
debt instruments of certain Sellers encumbering certain of the Properties, as
listed on Exhibit U attached hereto (collectively, the “Assumed Debt”) and
certain Sellers agree to use commercially reasonable efforts to cause the
mortgagees listed on Exhibit V attached hereto to assign to Buyer’s lender any
and all mortgages referenced therein. Buyer shall take all actions reasonably
necessary to effect assumption of the Assumed Debt, including proffering such
parties as may be required by the Lenders to personally guaranty all “carve out
guaranty” liabilities relating to the Assumed Debt. In connection therewith,
each Seller which is an obligor under any of the Assumed Debt (each, an
“Obligated Seller”) shall provide Buyer with copies of each of the loan
documents (collectively, the “Loan Documents”) evidencing the Assumed Debt to
which such Obligated Seller is a party as may be reasonably requested by Buyer.
Each Obligated Seller and Buyer shall cooperate in good faith and with all
reasonable diligence to obtain the consent of each of the lenders under the Loan
Documents (collectively, “Lender”) to the assumption by Buyer (or its designee)
of the Assumed Debt.

 

(b) If and only if the Closing occurs, Buyer shall pay fifty percent (50%) of
the fees and expenses in connection with the assumption of the Assumed Debt,
provided for in the Loan Documents.

 

(c) Buyer shall execute, with respect to the Loan Documents, assumption
agreements in form reasonably satisfactory to Buyer and Lender and containing
releases of the Obligated Sellers in form and substance reasonably satisfactory
to the Obligated Sellers.

 

(d) The consent of Lender shall be deemed to have been given when Lender
executes and delivers assumption documentation to the Escrow Agent for delivery
at Closing, reasonably acceptable to Buyer and each Obligated Seller, that (i)
permits Buyer to assume the Loan Documents, (ii) states that there is no default
with respect to the Loan Documents and the Assumed Debt is current in all
respects, and (iii) unconditionally releases the Obligated Sellers and their
respective Affiliates from all liabilities and obligations relating to the
Assumed Debt.

 

(e) The balance of the Purchase Price shall be adjusted to reflect the Assumed
Debt.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

 

DUE DILIGENCE

 

SECTION 4.1 Buyer shall have the period commencing upon the date of this
Agreement and ending 5:00 p.m. E.S.T. on January 31, 2005 (the “Due Diligence
Period”) to conduct any and all due diligence investigations and analyses of the
Properties and the Fort Washington Interest and all information pertaining
thereto as Buyer in its sole discretion deems necessary, subject to the
restrictions set forth in Section 4.3 regarding Physical Testing. If Buyer, in
its sole discretion, determines that it does not desire to acquire the
Properties and the Fort Washington Interest, with or without reason, and
notifies Sellers by 5:00 p.m. E.S.T. on the last day of the Due Diligence Period
of its election to terminate this Agreement, the Deposit shall be promptly
returned to Buyer, this Agreement thereupon shall become void and there shall be
no further obligation or liability on either of the parties hereto, except to
the extent provisions hereof expressly survive termination pursuant to Section
13.2(a). Buyer’s failure to notify Sellers of its desire to terminate this
Agreement within the time period specified above shall be deemed to be an
automatic election by Buyer not to exercise its right to so terminate this
Agreement.

 

SECTION 4.2 Seller has delivered or made available to Buyer (at Seller’s office)
all of the following instruments with respect to the Properties which are in the
possession of any Seller or which Sellers can readily obtain from their agents
or contractors or which are otherwise readily obtainable by Sellers without any
material cost, all of which shall be continuously so available to Buyer and
which are hereby certified by Sellers true and complete in all material respects
to the knowledge of Sellers:

 

(a) All certificates of occupancy, licenses, plans, permits, authorizations and
approvals required by law and issued by all governmental authorities having
jurisdiction over the Properties, as well as any and all information relating to
any planned unit development approvals;

 

(e) All Leases (and all documents in Sellers’ possession with respect to the
Leases, including all tenant files);

 

(f) All Service Contracts (and all documents in Sellers’ possession with respect
to the Service Contracts);

 

(g) All environmental reports and any other documents with respect to the
environmental condition of the Properties, as well as any and all engineering
reports, archaeological reports, structural reports and any other similar
reports with respect to the Properties (but specifically excluding therefrom any
such reports not obtained by any Seller, to the extent that any such reports are
not readily available to any such Seller);

 

(h) All real estate tax bills for the Properties for the previous three (3)
fiscal years and all information relating to assessments for the Properties
(including any and all information relating to any challenges to such
assessments and/or taxes);

 

(i) All guaranties and warranties with respect to any of the Personal Property
and/or the Improvements, including but not limited to any roof warranties;

 

(j) All plans, specifications, as-built drawings, surveys, site plans, equipment
manuals, technical data and material documentation relating to the building
systems, equipment and any other personal property forming part of the any of
the Properties or any portion thereof in the possession of Sellers or in any
property manager(s);

 

8



--------------------------------------------------------------------------------

(k) All current title insurance policies and commitments, all documents of
record, all existing surveys, and all other similar information with respect to
title to the Properties;

 

(l) All current insurance policies and similar information with respect to the
Properties.

 

In addition, Parent has made available to Buyer similar due diligence materials
regarding the Fort Washington Interest and the property owned by the Fort
Washington Limited Partnership, recognizing that the Parent as an indirect
holder of a limited partnership interest in the Fort Washington Limited
Partnership does not have access to much of the information referenced in
clauses (a) through (l) above. Buyer acknowledges that the foregoing due
diligence materials have been made available.

 

SECTION 4.3 At reasonable times following reasonable notice, Buyer, its
accountants, architects, attorneys, engineers, contractors, lenders, third party
designees and other representatives (collectively, “Representatives”) shall be
afforded reasonable access (i) to each of the Properties to inspect, measure,
appraise, test (including the inspection, investigation or physical testing of
soils and groundwater; taking environmental or other samples; or drilling or
coring or any other form of work or investigation which may physically alter or
disturb any portion of the Properties (or the soils or groundwater thereunder)
(collectively, “Physical Testing”) and make surveys of the Properties and (ii)
to all books, records and files in Sellers’ possession relating to each of the
Properties including, without limitation, the Leases and the Service Contracts.
Buyer shall have the right, at Buyer’s expense, to make copies of all such books
and records including, without limitation, all books and records relating to
increases in real estate taxes, building and operations maintenance costs
allocable to tenants and all information reasonably necessary for Buyer to audit
the income and expense statement referred to above in this Agreement. Seller may
have a representative present during all visits to the Properties. Buyer shall
not conduct Physical Testing without the prior approval of Seller, which Seller
may withhold in its sole discretion. Prior to any entry, inspection,
investigation or testing on the Properties, Buyer shall demonstrate to Seller
that either Buyer or its Representatives maintain general liability and workers
compensation insurance coverage with insurers rated as A-VI or better by A.M.
Best’s (or any other reputable national rating agency), or in commercially
reasonable amounts to insure any reasonably foreseeable losses arising out of,
or relating to, the performance of the Physical Testing and related due
diligence activities by such Representatives, but in no event shall the amounts
of such coverage be less than (i) $3 million with respect to general liability
insurance coverage and (ii) the limits required by any applicable statutes with
respect to workers compensation insurance coverage. Such general liability and
workers compensation insurance coverage shall include Seller as an additional
insured, as its interests may appear. In no event shall the Representatives’
terms of engagement with Buyer limit such Representatives’ potential liability
concerning the work to amounts less than the coverage provided under the
Representatives’ insurance. Buyer shall not interfere unreasonably with the
operation or any tenants’ use of any of the Properties and shall restore any
area on any Property disturbed in the course of Buyer’s testing to the
conditions existing prior to any tests conducted by Buyer. Buyer shall perform,
or cause its Representatives to perform, any inspection, investigation or
Physical Testing at its sole expense and risk and Buyer expressly assumes by
this Agreement the risk of loss or injury to Buyer or to its Representatives
from entering any Property or performing inspection, investigation or Physical
Testing on the Property. Buyer shall

 

9



--------------------------------------------------------------------------------

indemnify, defend and hold harmless Seller and its respective successors and
assigns, from and against any claim, liability, cost and expense (including
reasonable attorney’s fees) arising out of, in connection with or resulting from
any entry on or inspection, investigation or Physical Testing of any Property
by, or on behalf of, Buyer. Each Seller shall cooperate with Buyer’s reasonable
requests in connection with Buyer’s review of the books, records and files
relating to the Properties and any audit by Buyer. In addition to providing
Buyer with copies of all existing environmental reports for the Properties,
subject to its right to withhold approval of Physical Testing, each Seller
agrees to cooperate reasonably with Buyer in connection with Buyer obtaining
current environmental reports for any or all of the Properties, provided that
Sellers shall not be obligated to incur any additional cost in connection
therewith.

 

SECTION 4.4 Buyer and its representatives shall be permitted to make and are
authorized to make any searches of governmental records as they deem necessary
with respect to the Properties; and each Seller agrees fully to cooperate with
Buyer and its attorneys and other representatives in this regard and to issue
any consents or authorizations required therefor. Nothing in this Agreement
entitles Buyer to examine the personal tax returns of any equity owner of a
Seller.

 

SECTION 4.5 Buyer acknowledges that, in the course of its due diligence, it has
obtained and will obtain information regarding Parent, Sellers, the Fort
Washington Limited Partnership and the Properties which is confidential in
nature. Buyer agrees that, during the Due Diligence Period (and, if Buyer does
not elect to terminate this Agreement during or at the conclusion of the Due
Diligence Period, then prior to the Closing) it will not disclose any such
information to any third party (other than to Buyer’s financing sources,
employees, agents, attorneys and other advisors assisting in this transaction or
as otherwise required by applicable law). In the event of any termination of
this Agreement for any reason whatsoever other than the default of Parent or
Sellers, the restrictions on Buyer’s use of all such confidential information
will continue in effect, and Buyer will promptly return to Parent or Sellers or
destroy all documents, records, financial data, and the like, and all copies
thereof, which it obtained from Parent or Sellers. Any violation of this Section
4.5 by any officer, employee, agent or representative of Buyer will constitute a
violation of this Section 4.5. Sellers shall be entitled to seek specific
performance and injunctive relief in connection with any breach of this Section
4.5.

 

SECTION 4.6 For a period of two (2) years from the date of this Agreement,
unless such shall have been specifically invited in writing by Parent or all or
substantially all of the Properties have been sold, Buyer will not in any
manner, directly or indirectly, (a) effect or seek, offer or propose (whether
publicly or otherwise) to effect, or assist any other person to effect or seek,
offer or propose (whether publicly or otherwise) to effect, (i) any acquisition
of any securities (or beneficial ownership thereof) or assets of Parent or
Sellers for the purpose of acquiring any Properties as to which a Seller has
provided disclosure; (ii) any tender or exchange offer, merger or other business
combination involving Parent or Sellers for the purpose of acquiring any
Properties as to which a Seller has provided disclosure; (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to Parent or Sellers for the purpose of acquiring any
Properties as to which a Seller has provided disclosure; or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
Parent or Sellers for the purpose of acquiring any Properties as to which a
Seller has provided disclosure; (b) otherwise act, alone or in concert with
others, to seek to control or influence the management, Board of Directors or
policies of Parent or Sellers with respect to any Properties as to which a
Seller has provided disclosure; or (c) take any action which could reasonably be
expected to require Sellers or any of their respective Affiliates to make a
public announcement regarding any of the types of matters set forth in (a) above
with respect to any Properties as to which a Seller has provided disclosure.

 

10



--------------------------------------------------------------------------------

ARTICLE V

 

TITLE AND SURVEY

 

SECTION 5.1 Survey. Sellers shall cause a current certified ALTA/ACSM Survey
(1992 Minimum Standard Detail Requirements) (with respect to each Property, the
“Survey” and collectively for all of the Properties, the “Surveys”) to be made
of Properties in accordance with the survey standards set forth on Exhibit D
attached hereto, and shall deliver three (3) copies of each such Survey to Buyer
and two (2) copies of each such Survey to First American Title Insurance Company
(the “Title Company”). Each Survey shall contain a certification in
substantially the same form as the certification set forth in Exhibit D attached
hereto. Buyer shall reimburse Sellers’ costs associated with obtaining the
Surveys in the aggregate amount of $37,450 within 10 days of the Effective Date.

 

SECTION 5.2 Title Commitment. On or before the 15th day after the Effective
Date, Sellers shall order a current title commitment (with respect to each
Property, the “Title Commitment” and with respect to all of the Properties, the
“Title Commitments”) for an extended coverage owner’s policy of title insurance
(including those endorsements set forth in Exhibit E hereto (the
“Endorsements”)) for each Property issued through the Title Company, setting
forth the status of title of each Property and all exceptions affecting that
Property, together with complete and legible copies of all instruments referred
to in the Title Commitment affecting title to that Property (with respect to
each Property, the “Owner’s Policy of Title Insurance” and with respect to all
of the Properties, the “Owner’s Policies of Title Insurance”). Sellers shall
provide the Buyer with copies of the Title Commitment as and when they become
available. Sellers shall provide the Title Company with Buyer’s address (as set
forth in Article XIV) for billing purposes, and Buyer shall pay the Title
Company directly for all premiums, fees and expenses associated with any Title
Commitment or Owner’s Policy of Title Insurance.

 

SECTION 5.3 Title Review Period. The “Title Review Period” means the period of
time ending on the date which is ten (10) business days following the date as of
which Buyer has received a Title Commitment and a Survey for each of the
Properties. Buyer shall have until the end of the Title Review Period to notify
the Company of any objections Buyer has to any matters shown or referred to in
any of the Title Commitments or Surveys. Any exception or matter to which Buyer
does not take exception in writing by the end of the Title Review Period shall
be a Permitted Exception. If Buyer gives notice of any unacceptable exceptions
or conditions within the Title Review Period, the Seller of the Property to
which such exceptions or conditions relate shall have ten (10) business days
after receipt of Buyer’s objections (the “Title Response Period”) in which it
may at its election undertake to eliminate or modify such unacceptable
exceptions or conditions to Buyer’s reasonable satisfaction within a reasonable
period of time. Each such Seller shall notify Buyer of its election by the end
of the Title Response Period. If a Seller is unable or unwilling to undertake to
eliminate or modify such unacceptable exceptions or conditions with respect to a
Property to the reasonable satisfaction of Buyer within the Title Response
Period, Buyer may elect not to proceed with the Transaction in accordance with
Section 13.1(c)(iii), such election to be made on or before the fifth (5th)
business day after the end of the Title Response Period (the “Title Decision
Date”); provided, however, that Sellers shall be required to cure at or before
the Closing any such exception or condition that is based upon a mechanic’s
lien, judgment lien, or other lien securing a monetary amount created by,
through or

 

11



--------------------------------------------------------------------------------

under Sellers which may be removed by the payment of a liquidated sum not
exceeding $500,000 in the aggregate. Alternatively, Buyer may elect to proceed
to Closing and accept the Property or Properties in question subject to all such
exceptions or conditions to which Buyer objected.

 

ARTICLE VI

 

CLOSING

 

SECTION 6.1 Date and Place of the Closing. The closing of the purchase and sale
contemplated by this Agreement shall take place at the offices of Piper Rudnick
LLP, 1251 Avenue of the Americas, New York, New York, or such other mutually
agreed upon location, on a mutually agreed-upon date within thirty (30) days
after the date of Parent Stockholder Approval (which date, time and place are
referred to in this Agreement as the “Closing”). Closing shall be deemed to
occur at 12:01 a.m. on the date of the Closing (the “Closing Date”) for all
purposes of this Agreement including without limitation the adjustment
provisions set forth in Section 6.3.

 

SECTION 6.2 Items to be Delivered at the Closing.

 

(a) By Sellers. At the Closing, each Seller shall deliver to Buyer each of the
following items with respect to the particular Property that it owns:

 

(i) A special warranty deed, duly executed and acknowledged by Seller, and in
form for recording, conveying good and indefeasible title to the Property to
Buyer, subject to the Permitted Exceptions (the “Warranty Deed”), in a form
mutually acceptable to the Seller and the Buyer. The Warranty Deed shall be
recorded upon the Closing in the appropriate land offices for the county in
which the Property is located.

 

(ii) An affidavit executed by Seller stating, under penalty of perjury, its
United States taxpayer identification number and that Seller is not a “foreign
person” as defined in Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended, and otherwise in the form prescribed by the Internal Revenue
Service.

 

(iii) An assignment and assumption of the management or service contracts (the
“Service Contracts”), substantially in the form of Exhibit G attached hereto
(the “Assignment and Assumption of Service Contracts”), duly executed and
acknowledged, assigning and transferring to Buyer all right, title and interest
of Seller in and to all assignable or transferable Service Contracts in effect
with respect to such Property, and containing the assumption thereof by Buyer of
all obligations arising after the Closing Date. The foregoing assignment does
not include any service contracts obtained by a Tenant to which Seller is not a
party. Buyer shall not be obligated to assume any Service Contracts except those
listed as required on Exhibit G and those entered into between the Effective
Date and the Closing Date in accordance with this Agreement.

 

(iv) Originals of all leases currently in effect (collectively, the “Leases”)
and a duly executed, original, “clean” estoppel certificate (each an “Estoppel
Certificate”) from each of the tenants (the “Tenants”) occupying rentable space
in the Property. At Buyer’s option, Seller shall initially utilize the estoppel
form required by Buyer’s lender; provided, however, that if any of the Tenants
refuse to execute such form, Seller shall obtain an Estoppel Certificate in the
form required under each Tenant’s respective Lease or, in the event there shall
be no such form, in substantially the form attached hereto as Exhibit H,
executed as of

 

12



--------------------------------------------------------------------------------

a date not more than thirty (30) days prior to the Closing Date. To the extent
that a Seller does not have an original of any of the Leases, such Seller shall
provide Buyer with a certified copy of such Lease.

 

(v) An assignment and assumption of the Leases (the “Assignment and Assumption
of Leases”), substantially in the form of Exhibit I attached hereto, duly
executed and acknowledged, assigning and transferring to Buyer all right, title
and interest of Seller in and to the Leases in effect with respect to such
Property, and containing the assumption thereof by Buyer of all obligations
arising after the Closing Date.

 

(vi) An assignment in form and substance reasonably satisfactory to Buyer, duly
executed by Seller, assigning to Buyer all of Seller’s right, title and interest
in and to any and all guaranties and warranties, if any, pertaining to the
Property, to the extent assignable, as well as any permits, licenses, plans,
authorizations and approvals relating to ownership, operation or occupancy of
the Property, to the extent assignable. The assignment hereunder shall also
include an assignment of all plans and specifications, drawings, permits,
development rights and entitlements, any proprietary rights and any and all
other similar matters owned by the Seller with respect to the Property (both
improved and vacant), to the extent assignable.

 

(vii) All keys and combinations to locks at the Property.

 

(viii) A written confirmation that all sales commissions and other fees payable
to Buyers Brokerage Services Inc. in connection with the Transactions have been
paid in full by Sellers.

 

(ix) Such organizational documents, resolutions confirming the authority of the
Seller to consummate the Transactions, good standing certificates, incumbency
certificates and other such documents as may be reasonably required by the Title
Company.

 

(x) The written approval, evidenced by written consents, resolutions and other
instruments as shall be in form reasonably satisfactory to Buyer and the Title
Company, of all members, partners, directors, trustees and/or shareholders of
Seller and its constituent entities, to the extent required under the
Organization Documents of Seller and such constituent entities, authorizing
Seller to consummate the sale of the Property to Buyer pursuant to this
Agreement and the execution of all documents and performance of all actions
required to be taken by Seller pursuant hereto.

 

(xii) An Affidavit as to mechanics’ liens and all other title matters
customarily requested by the Title Company to issue to Buyer an Owner’s Policy
of Title Insurance in accordance with the Title Commitment.

 

(xiii) All additional documents and instruments which Buyer’s counsel and
Sellers’ counsel may mutually and reasonably determine are necessary to the
proper consummation of the Transactions.

 

(b) By Parent. At the Closing, Parent shall deliver to Buyer any and all
certificates representing the Fort Washington Interest duly endorsed for
transfer in blank, or accompanied by stock transfer powers reasonably acceptable
to Buyer.

 

13



--------------------------------------------------------------------------------

(c) By Buyer. At the Closing, Buyer shall deliver to each of the Sellers each of
the following items:

 

(i) The portion of the Purchase Price allocable to such Seller’s Property in
accordance with Exhibit T hereto (subject to adjustment in accordance herewith)
to be paid in cash, in immediately available funds.

 

(ii) Any agreements or documents referenced in Section 6.2(a) requiring Buyer’s
signature, duly executed and, where required, acknowledged, including, without
limitation, the Assignment and Assumption of Leases and the Assignment and
Assumption of Service Contracts.

 

(iii) A written confirmation that all sales commissions and other fees payable
to Brandywine Real Estate, Inc. in connection with the Transactions have been
paid in full by Buyer.

 

(iv) Such organizational documents, resolutions, good standing certificates,
incumbency certificates and other such documents as may be required by the Title
Company.

 

(v) All additional documents and instruments which Buyer’s counsel and Sellers’
counsel may mutually and reasonably determine are necessary to the proper
consummation of the transactions contemplated hereby.

 

(d) After the Closing. In addition, after the Closing:

 

(i) Parent and Sellers shall promptly, at the request of Buyer, supply to Buyer
all such information with respect to the Fort Washington Limited Partner and
each Property as Buyer shall reasonably determine to be required for the
preparation by Buyer of its federal, state or local income tax or other tax
returns, including, but not limited to, information relating to the income tax
basis of any such Property and the amount of depreciation or other accounting
methods adopted with respect to such Property; and

 

(ii) Buyer shall promptly, at the request of Parent or Sellers, supply to Parent
or Sellers all such information with respect to the Fort Washington Limited
Partner and each Property as Sellers shall reasonably determine to be required
for the preparation by Sellers of their federal, state or local income tax or
other tax returns; and

 

(iii) Sellers shall promptly, at the request of Buyer, make available to Buyer
the historical information in Sellers’ possession regarding the operation of the
Properties to the extent Buyer needs such information to prepare stand-alone
financial statements for such operations in accordance with generally accepted
accounting principles, and to cooperate to a reasonable extent with Buyer and
any auditor engaged by Buyer to audit such financial statements.

 

(iv) The obligations in clauses (i), (ii) and (iii) above shall survive the
Closing for a period of 12 months. The party furnishing information under this
Section 6.2(c) shall do so at its own expense to the extent such information is
available in such party’s files, but the requesting party shall pay any fees or
costs to third parties if approved in advance and all copying charges.

 

14



--------------------------------------------------------------------------------

SECTION 6.3 Adjustments at the Closing. The following items shall be adjusted or
prorated between Seller and Buyer at the Closing:

 

(a) Ad valorem taxes relating to all of the Properties for the calendar year in
which the Closing occurs shall be prorated between Sellers and Buyer as of the
date of the Closing, based upon the best available estimates of the amount of
taxes that will be due and payable on the Properties during such calendar year.
As soon as the amount of taxes and assessments on the Properties for such year
is known, Seller and Buyer shall readjust the amount of taxes to be paid by each
party, with the result that Seller shall pay for those taxes attributable to the
period of time prior to and including the date of the Closing (the “Closing
Date”). In the event that appeals are pending on the assessments of some or all
of the Properties and any taxes for a period prior to Closing shall be reduced
after the Closing, then any refund for the period prior to the Closing shall be
paid to the Seller or the Tenant, as the case may be. Sellers shall be solely
responsible for the costs associated with pursuing any such appeal, to the
extent resulting in a reduction of pre-Closing taxes. To the extent that any
such appeal shall benefit Buyer (to the extent that it will relate to periods
subsequent to the Closing), the parties agree to allocate the costs between them
pro rata to the extent of the benefit actually received. Notwithstanding the
foregoing, in all instances, Buyer shall have the unrestricted right to
participate in any proceedings relating to such tax obligations and Sellers
shall keep Buyer fully apprised of the status of all such proceedings.

 

(b) Base rents (collected) under the Leases for the month of Closing shall be
apportioned pro rata on a per diem basis as of 12:01 A.M. on the Closing Date.
Base rents collected under the Leases subsequent to the Closing Date (accounts
receivable), but attributable to periods prior to Closing shall be promptly
remitted to Sellers. Buyer agrees to use commercially reasonable efforts to
collect any outstanding amounts that Buyer has determined are properly owed to a
Seller. In the event Buyer is unable to collect such amounts on behalf of
Seller, Seller shall have the right to independently institute any type of
enforcement action for collection of any such amounts from any Tenant, without
Buyer’s prior written approval; provided, however, that no such actions shall
result in the dispossession of any of the Tenants under the Leases. Subject to
the second sentence of this Section 6.3(b), no Seller shall receive any credit
for amounts not actually collected by it prior to Closing or by Buyer following
Closing.

 

(c) For those Leases which are on a “triple net” basis (as identified on the
Rent Roll), amounts collected from Tenants under the Leases for the period up to
and including the Closing Date as additional rent for taxes and operating
expenses shall be reconciled as follows: (i) to the extent Sellers have
collected from the tenant under any Lease any such additional rent amounts in
excess of amounts paid by Seller for taxes and operating expenses for the
Property up to and through the Closing Date, Seller agrees to transfer to
Buyer’s operating account for said Property such excess amounts; and (ii) to the
extent that a Seller has collected from tenants under the Leases as such
additional rent an amount that is less than the amount paid by Sellers for taxes
and operating expenses for the Property up to and through the Closing Date,
Seller shall not receive any credit from Buyer for any such amount. Instead,
Buyer shall reconcile with its tenants under the Leases at the end of the year
or other period as appropriate any overpayments or deficiencies for such
amounts. In such instance, any amounts collected under the Leases subsequent to
the Closing Date for additional rent (accounts receivable), but attributable to
periods prior to Closing shall be promptly remitted to Seller, but only to the
extent no amounts are currently due and owing under the Lease for the period
subsequent to the Closing Date. Buyer shall use commercially reasonable efforts
to collect any outstanding amounts that Buyer has determined are properly owed
to a Seller and, in the event Buyer is unable to collect

 

15



--------------------------------------------------------------------------------

such amounts on behalf of Seller, Seller shall have the right to independently
institute any type of enforcement action for collection of any such amounts from
any Tenant, without Buyer’s prior written approval; provided, however, that no
such actions shall result in the dispossession of any of the Tenants under the
Leases. For those Leases in which the Tenants pay certain of the tax and
operating expenses directly (rather than to a Seller as the landlord under a
particular Lease), at Closing, Sellers shall provide to Buyer appropriate
evidence that each of the applicable Tenants is current in such obligations,
which evidence shall include at a minimum, paid tax bills.

 

(d) Base rents paid under the Leases and all other additional amounts paid
thereunder shall be apportioned pro rata on a per diem basis as of 12:01 A.M. on
the Closing Date. Any such amounts due and owing, but not paid, for periods
prior to the Closing Date shall be similarly apportioned pro rata on a per diem
basis as of 12:01 A.M. on the Closing Date (in the form of a credit to Seller).

 

(e) Buyer shall be entitled to credit for all Tenant security deposits at
Closing, subject to the right of Sellers to deduct past due rent amounts from
such deposits prior to Closing. Sellers hold no tenant security deposits in the
form of letters of credit, except as set forth on the Rent Roll.

 

(f) Buyer shall be entitled to a credit in the amount of One-Half Percent (0.5%)
of the Purchase Price, as adjusted in accordance with this Agreement, for its
payment of a portion of the brokerage fees payable with respect to the
Transactions, such credit to be applied against amounts payable to the Sellers
in proportion to the Purchase Price allocation set forth in Exhibit T.

 

SECTION 6.4 Possession and Closing. Possession of each Property shall be
delivered to Buyer by the Seller of the applicable Property at the Closing
unoccupied and free of any lease or other claims to or rights of possession
except as provided for under the Leases for that Property, by delivery of the
Warranty Deed for the particular Property.

 

SECTION 6.5 Costs of Closing. Buyer shall pay fifty percent (50%) of all realty
transfer taxes imposed on or in connection with the conveyance of the
Properties, which taxes are estimated to be in the amount of $548,549.00, and
the Sellers shall pay the remaining fifty percent (50%) of such taxes. All
escrow closing charges of the Title Company shall be divided equally between
Buyer on the one hand and Sellers on the other hand and all recording charges
for recording the Warranty Deed for each Property shall be the responsibility of
Buyer. Any endorsement charges, as well as any recording charges, required to
eliminate an exception that is not a Permitted Exception shall be the
responsibility of the Seller of the Property to which the exception relates.
Buyer shall pay all fees and expenses associated with its financing for the
Transactions. Except as otherwise provided herein, all other costs and expenses
in connection with the Transactions shall be borne by Sellers and Buyer in the
manner in which such costs and expenses are customarily allocated between the
parties at closing of real property similar to the Property in the area in which
the Property is located. Each party will be responsible for its own legal fees.

 

SECTION 6.6 Assignment of Ownership Interests. Notwithstanding the foregoing, by
agreement of Buyer and one or more Sellers made on or before the end of the Due
Diligence Period, each such Seller shall transfer its ownership interest in each
of the Properties to newly formed single purpose entity limited liability
companies or other legal entities (collectively, the “Limited Liability
Companies”), and the conveyance contemplated hereunder shall be effectuated by
the transfer to Buyer (and/or its nominee) of one hundred percent (100%) of the
ownership

 

16



--------------------------------------------------------------------------------

interests in such entities. In such instance, Sellers shall deliver to Buyer all
necessary assignments of ownership interests in lieu of the Warranty Deed. In
addition, to the extent appropriate, all other documents to be delivered by such
Sellers at Closing shall be modified to reflect that Buyer shall be acquiring
interests in a Limited Liability Company rather than a conveyance of title to
the Properties. Sellers agree to this solely as an accommodation to Buyer and
make no statement, representation, or opinion whatsoever as to the tax
consequence of the assignment of ownership interests for federal, state or local
taxation. Buyer shall execute and deliver at Closing an agreement under which
Buyer shall indemnify and hold harmless Sellers from any and all claims, costs,
losses, liabilities, or penalties resulting from the transfer of ownership
interests in lieu of real property interests, including Sellers’ attorney fees
and other costs of defense.

 

The following agreements and representations shall apply, in the event that
Buyer elects to purchase or Seller elects to sell ownership interests instead of
the Property, as allowed in this Section 6.6:

 

(a) Title to Ownership Interests. The Sellers shall be the sole record and
beneficial owners of all of the equity interests (the “Membership Interests”) in
the Limited Liability Companies, free and clear of any liens, claims, charging
orders or encumbrances of any kind or nature (including any restrictions on the
right to vote, assign or otherwise transfer such Membership Interests), and the
Sellers will transfer and deliver to Buyer at Closing good, valid and marketable
title to the Membership Interests free and clear of any such liens, claims,
charging orders, encumbrances, limitations and restrictions. The Membership
Interests shall constitute all outstanding Membership Interests in the Limited
Liability Companies, and there shall be no outstanding options, warrants or
other rights that would entitle any other Person to acquire any interest in the
Limited Liability Companies. All such Membership Interests shall be duly
authorized and validly issued, shall be fully paid and non-assessable and shall
have no requirement for the owner thereof to make additional contributions to,
or be liable for obligations of, the Limited Liability Companies, except as
otherwise specifically provided in the applicable limited liability company
agreement. All unpaid capital contributions in the Limited Liability Companies
will be paid at or before the Closing.

 

(b) Assets; Liabilities; Absence of Financial Statements, Books and Records.
None of the Limited Liability Companies shall acquire any assets other than any
contributions made to the Limited Liability Companies by a Seller, the Property
and personal property and rights incidental thereto, and the Leases and any
payments made to the Limited Liability Companies under such agreements,
including, without limitation, rent under the Leases. None of the Limited
Liability Companies shall have any subsidiaries or own any interests in any
other Person. None of the Limited Liability Companies shall incur any obligation
or liability, including, without limitation, any contingent liabilities, other
than (i) those arising under the Leases, (ii) those arising solely by reason of
acquisition and ownership of the Property such as covenants, conditions and
restrictions which burden the Property and (iii) those arising as a result of
operation of the Property, such as real estate taxes and obligations under
Service Contracts. No Seller shall own any assets relating or with respect to
the Property or the Limited Liability Companies other than the Membership
Interests. None of the Limited Liability Companies shall create or maintain
books, records or financial statements apart from those relating to the
Property.

 

(c) Taxes. None of the Limited Liability Companies shall be required to file any
income, employment, franchise or other Tax Returns (other than Federal form 1065
and related schedules) nor shall any of the Limited Liability Companies be
liable for or required to pay any income, employment, franchise or other Taxes,
except that all of the Limited Liability

 

17



--------------------------------------------------------------------------------

Companies may owe and pay ad valorem real estate taxes from time to time. As of
the Closing Date, none of the Limited Liability Companies shall be delinquent on
any Taxes imposed on the Limited Liability Company or any predecessor in title
to the Property or the Property, and all such Taxes shall be audited, appealed
or protested with respect to all of the Property. None of the Limited Liability
Companies shall waive any statute of limitations in respect of Taxes or agree to
any extension of time with respect to any Tax assessment or deficiency.

 

(d) ERISA. None of the Limited Liability Companies shall have any liability,
either individually or on a joint and several basis with any Seller or its
affiliates, arising under the Employee Retirement Income Security Act of 1974.

 

(e) No Other Property Interests. There shall be no property interests,
buildings, structures or other improvements or personal property owned by any
Seller which shall be necessary for the continuing operation of the Property
without material increase in the cost to operate, other than those which are
being conveyed pursuant to this Agreement.

 

(f) Ordinary Course of the Business. Each Limited Liability Company shall
operate its business in the ordinary course, and from the acquisition of a
Property by such Limited Liability Company,

 

(i) there shall be no material adverse change in the business or in the assets,
liabilities, results of operation, cash flow or financial condition of such
Limited Liability Company;

 

(ii) there shall be no uninsured destruction or loss of or to any material
portion of the assets or properties of such Limited Liability Company;

 

(iii) there shall be no sale, transfer or other disposition of any material
asset or properties of such Limited Liability Company, except sales of parcels
of developed or undeveloped real property in the ordinary course of business;

 

(iv) the books, accounts and records of such Limited Liability Companies shall
be maintained in the usual, regular and ordinary manner on a consistent basis;

 

(v) there shall be no material amendment, termination or waiver of any right of
such Limited Liability Company under any contract or agreement or governmental
license, permit or authorization; and

 

(vi) such Limited Liability Company shall not have committed to make any capital
expenditures, except as provided in any Lease to which it is a party.

 

(g) Ordinary Course of Business. The Sellers shall operate the Limited Liability
Companies and the Properties in the ordinary course of business consistent with
past practice and shall use their commercially reasonable efforts to preserve
intact the Limited Liability Companies and their business relationships, and the
Sellers shall not permit any Limited Liability Company to undertake any business
activity other than the ownership of the Property or enter into any other
contracts or agreements or assume or incur any additional obligation or
indebtedness other than in the ordinary course of business, and they shall cause
the Limited Liability Companies to perform and discharge in all material
respects all of the duties and obligations and comply in all material respects
with the covenants and agreements of the landlord or lessor under the Leases in
the manner and within the time limits required thereunder. In

 

18



--------------------------------------------------------------------------------

addition, from the date hereof until Closing, the Sellers shall not permit any
Limited Liability Company or any of its officers, managers, representatives or
agents to:

 

(i) issue or agree to issue any additional membership interests;

 

(ii) merge or consolidate with any other Person or acquire any assets outside of
the normal operation of the Property;

 

(iii) sell, lease, license or otherwise dispose of any assets or property, other
than entering into new Leases or in the ordinary course of business (subject to
Section 4.2(c) hereof);

 

(iv) fail in any material respect to continue to properly maintain, insure, and
protect the Property consistent with past practice;

 

(v) cancel any material debts or waive any material claims or rights; or

 

(vi) agree or commit to do any of the foregoing.

 

(h) Employees. The Sellers shall not, outside the ordinary course of business,
allow any Limited Liability Company to: (i) enter into any agreement with any
person, labor union, or association regarding the employment of persons for such
Limited Liability Company, (ii) institute or adopt any employee benefit
arrangement, (iii) hire any persons as employees or independent contractors, or
(iv) enter into any agreement or employee benefit arrangement with any person
serving as an officer, manager, director, member or in any other similar
capacity of the Limited Liability Company.

 

(i) In the event that Buyer purchases the Membership Interests, the Limited
Liability Companies will distribute to the Selling Members, prior to the
Closing, all cash and equivalents held by each Limited Liability Company. The
purchase price for the Membership Interests will be adjusted to compensate for
any pro rations of taxes, rents, prepaid items, and the like that would have
been applicable had the Buyer purchased the Property, it being the intent of the
parties that Selling Members will receive the identical net consideration for
the Membership Interests as the Limited Liability Companies would have received
for the Property and the Buyer will pay the identical net consideration it would
have paid to the Limited Liability Companies for the Property.

 

(j) Buyer and Sellers will cooperate to structure and implement the transfer of
limited liability company interests so as not to impair the continuation of any
health insurance policies held by one or more of the Limited Liability Companies
for the benefit of the Selling Members and employees, including that the Selling
Members shall have the right not to assign their interests in such Limited
Liability Company(ies) and to cause such Limited Liability Company(ies) to
convey the Property held by such Limited Liability Company(ies) instead.

 

(k) No Limited Liability Company shall engage in any business other than the
ownership and management of the Property owned by such Limited Liability Company
as listed on Exhibit M to this Agreement.

 

19



--------------------------------------------------------------------------------

(l) Sellers and the Selling Member agree to cooperate with Buyer in making tax
elections (including that under Section 754 of the Internal Revenue Code)
reasonably requested by Buyer.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF SELLERS AND PARENT

 

SECTION 7.1 Representations and Warranties of Sellers. Each Seller severally,
and not jointly and severally, makes the following representations and
warranties to Buyer as of the date of this Agreement with respect to itself and
the Property that it owns. Certain exceptions to such representations and
warranties are set forth in the Disclosure Schedule attached hereto as Exhibit
K.

 

(a) Organization and Good Standing. The Seller is duly organized, validly
existing and in good standing in the state of its organization, with full power
and authority to own its assets and carry on its business as it is now operated
and carried on by it. Seller is duly qualified or licensed to do business, and
is in good standing, in each jurisdiction in which the character or location of
the property owned, leased or operated by it or the business as currently
conducted by it in such jurisdiction makes such qualification or licensing
necessary.

 

(b) Authorization. Subject to obtaining Parent Stockholder Approval, the
execution, delivery and performance by Seller of this Agreement and the
agreements and instruments contemplated hereby (the “Related Agreements”) and
the consummation of the Transactions (i) are within Seller’s power and
authority, and (ii) have been duly authorized by all necessary and required
entity action or proceedings.

 

(c) Enforceability. Subject to obtaining Parent Stockholder Approval, the
execution and delivery by Seller of this Agreement and the Related Agreements
will result in legal and valid binding obligations of Seller enforceable against
it in accordance with the respective terms and provisions hereof and thereof,
except as enforceability may be limited by bankruptcy, insolvency, moratorium or
other laws affecting the enforcement of creditors’ rights generally, or by
principles of equity, whether applied in a proceeding at law or in equity.

 

(d) Non-Contravention; Approvals. Subject to obtaining Parent Stockholder
Approval, except as for certain rights of first refusal and certain options to
purchase the Properties given to certain Tenants, as shown in the Leases, none
of the execution and delivery of this Agreement or the Related Agreements, the
consummation of any of the Transactions, or compliance with the terms and
provisions hereof and thereof conflicts with or constitutes a breach of, or a
default under (with or without notice or lapse of time, or both), or gives rise
to a right of termination, cancellation, or acceleration of any obligation or
loss of a material right under, or results in the creation of any Lien upon any
property or asset of Seller under (i) the Organization Documents of Seller, (ii)
any applicable law or any order, judgment, injunction or decree of any court or
governmental authority applicable to Seller or any of its assets or properties;
or (iii) any contract, license, permit, franchise or other agreement or
instrument to which Seller is a party, by which Seller may be bound, which is
applicable to the Property owned by Seller or that would prevent Seller’s
consummation of the Transactions.

 

(e) Litigation. There are no claims, actions, suits, proceedings, audits,
investigations, criminal proceedings or grievances (including worker’s
compensation claims), at

 

20



--------------------------------------------------------------------------------

law or equity, before any court, tribunal, administrative agency, arbitrator or
other governmental or regulatory authority or other forum pending against Seller
or the Property of which Seller has received written notification or, to
Seller’s knowledge, threatened against Seller or the Property, except as set
forth on Exhibit K attached hereto (including any notices of violations of laws
received in connection with any of the Properties).

 

(f) Title to the Property. Seller has not granted to any Person (other than
Buyer pursuant to the provisions of this Agreement) any right or option to
acquire any direct or indirect interests in all or any portion of the Property,
except certain rights of first refusal held by Tenants, as disclosed on the Rent
Roll. Seller will notify any Tenant holding a right of first refusal of the
proposed sale of the Property and will use commercially reasonable efforts to
obtain from each such Tenant a waiver or exercise of its right as soon as
possible, but in any event prior to the end of the Due Diligence Period.

 

(g) Condemnation. Seller has not received written notice of any pending or
threatened condemnation or similar proceeding affecting the Property, or any
part thereof. No written notice has been received by Seller from any insurance
company, court, administrative agency, arbitrator or other governmental or
regulatory authority of (i) any material condition, defect, or inadequacy
affecting the Property that, if not corrected, would result in termination of
insurance coverage or materially increase its cost, (ii) any violation of any
restrictive covenant or deed restriction affecting the Property, (iii) any
pending or threatened condemnation proceedings relating to the Property or any
part thereof or (iv) any proceedings that would cause the change, redemption or
other modification of the zoning classification or other legal requirements
applicable to the Property.

 

(h) Brokerage Commissions. Except as provided in Section 6.2(a)(viii), no Person
has acted as a broker, finder or financial advisor for Sellers in connection
with the Transactions.

 

(i) Tenant Leases. Seller has heretofore delivered to Buyer a true, correct, and
complete rent roll, dated as of a date not earlier than ten (10) days prior to
the Effective Date, for the Property Seller owns (the “Rent Roll”) of annual and
monthly rents payable by all tenants under Leases, expiration dates of the
Leases, and the amount of security deposit being held by Seller under each
Lease, if any; a true copy of the Rent Roll is attached to this Agreement as
Exhibit S. Seller has not granted any Tenant any rent concessions or extensions
of time not reflected in the Rent Roll beyond reasonable and customary
concessions and extensions in the ordinary course of business. Seller has
delivered to Buyer true, correct and complete copies of the Leases in effect as
of the Effective Date, and there are no other agreements (written or oral) in
effect which amend in any material respect, or waive any material right of
Seller under, the Leases. Unless otherwise specified in the Rent Roll: (i) the
Leases are in full force and effect, (ii) no notice of default has been given to
any Tenant which remains uncured and which would have a Material Adverse Effect
on the Property, (iii) to the Seller’s knowledge, no Tenant has any material set
off or claim, or defense to the enforcement of any Lease, (iv) Tenants are not
in arrears in the payment of rent, additional rent or any other charges
whatsoever due under any Lease in excess of the lesser of ten percent (10%) of
the monthly amount due under the Lease or $10,000 in the aggregate per Tenant,
and to Seller’s knowledge, no Tenant is materially in default in the performance
of any other obligations of such Tenant under its Lease, (v) no rentals have
been prepaid under any of the Leases in excess of thirty (30) days, (vi) Seller
currently holds the security deposits (if any) as reflected in the Rent Roll and
has not given any credit, refund, or set off against such security deposits to
any Person, (vii) there is no material unperformed work required on the part of
any landlord under any Lease applicable to the Property, (viii) no

 

21



--------------------------------------------------------------------------------

concession or credit has been given to any Tenant which would reduce the rent
due to less than that shown on the Rent Roll, and (ix) other than on-site
property managers, to Seller’s knowledge there are no Persons using or occupying
space in the Property as Tenants other than the Persons specifically named in
the Leases. No brokerage or leasing commission or other compensation is or will
be due or payable to any firm, corporation or other entity with respect to or on
account of the Leases applicable to the Property, except as set forth on the
Rent Roll. Seller shall be solely responsible for all such fees and commissions
heretofore paid for the current term of a Lease, and Buyer will be solely
responsible for all fees and commissions due to any broker periodically after
the Closing during the current term (as shown on the Rent Roll) or on any
renewal, extension or expansion with regard to a Lease. Seller has not entered
into any agreement with any broker or other party that would entitle such broker
or party to a commission upon the exercise of any renewal options by any Tenant
under the Leases applicable to the Property or by reason of the extension or
renewal of such Leases, except as is disclosed on the Rent Roll. There are no
options or rights of first refusal affecting Seller’s Property, except as set
forth on Exhibit K attached hereto, all of which are the subject of valid and
binding waivers entered into by the holders of such rights.

 

(j) Service Contracts. Seller has furnished Buyer with copies of all material
Service Contracts (oral and written) in respect of the Property that will
survive the Closing, or if oral, written summaries thereof, and such copies are
complete and correct as of the date hereof. Such Service Contracts are in full
force and effect on the date hereof and are valid and binding obligations of
Seller, to Seller’s knowledge are valid and binding obligations of the other
parties thereto and are enforceable in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium or other
laws affecting the enforcement of creditors’ rights generally, or by principles
of equity, whether applied in a proceeding at law or in equity. Neither Seller
nor, to Seller’s knowledge, any other Person is in breach of, or in default
under, any such Service Contract, and, to Seller’s knowledge, no event or action
has occurred, is pending or is threatened, which, after the giving of notice,
passage of time or otherwise, would constitute or result in such a material
breach or material default by Seller or any other Person.

 

(k) Foreign Person. Seller is not a foreign person as defined in Section 1445 of
the Internal Revenue Code of 1986, as amended.

 

(l) Permits and Licenses; Access. To Seller’s knowledge, all licenses, permits,
consents and approvals required as of the date hereof by all governmental
authorities having jurisdiction over the Property, the absence of which would
have a Material Adverse Effect, have been issued and are in full force and
effect. To Seller’s knowledge, all certificates of occupancy issued with respect
to the Property are valid and in full force and effect and no violations exist
with respect to any such certificate of occupancy, other than any violations
which would not have a Material Adverse Effect. Seller has not received any
written notice from any governmental authority that any change is proposed to be
made to the current means of ingress and egress to any Property or to the roads
or driveways adjoining any of the Properties, or to change such ingress or
egress or to change the grade thereof.

 

(m) Environmental Matters. To Seller’s knowledge: (i) there are no Hazardous
Materials located in, on, under, upon or affecting the Property or any of the
real property or water bodies adjacent to the Property which constitute a
violation of any Environmental Law; (ii) there are no underground storage tanks
on the Property and there are no above-ground storage tanks used for the storage
of any Hazardous Materials on the Property; (iii) no written notice has been
received by Seller and, to Seller’s knowledge, any party in the Property’s chain
of title, from any governmental entity or any Person claiming any violation of,

 

22



--------------------------------------------------------------------------------

or requiring compliance with, any Environmental Laws or demanding payment or
contribution for any environmental damage in, on, under, upon or affecting the
Property; and (iv) no investigation, administrative order, consent order or
agreement, litigation, or settlement with respect to Hazardous Materials located
in, on, under, upon or affecting the Property is pending or threatened.

 

(n) Personal Property. There is no Personal Property, except items which are
attached to the Improvements or are otherwise fixtures.

 

(o) Income and Expenses. The statements of income and expenses for the Property
heretofore furnished by Sellers to Buyer are true and correct in all material
respects, accurately reflecting in all material respects the income and expenses
for operating the Property for the year-2004 to-date and the three (3) calendar
years 2001, 2002 and 2003 (or such lesser time to the extent Seller was the
owner of the Property for such lesser amount of time).

 

(p) Rollback Taxes. None of the Properties are subject to any rollback taxes. To
the extent any rollback taxes are imposed as a result of the Transactions,
Sellers shall be solely responsible for such taxes.

 

(q) Tax Appeals. Except as set forth in Schedule P hereof, there are no tax
appeals, tax certiorari proceedings, tax reduction proceedings or tax protests
pending with respect to the Property.

 

(r) Employees. Seller has no employees whom Buyer will be required to employ
following the Closing. Seller shall be responsible for the payment of any and
all outstanding employee obligations, and shall indemnify Buyer against any and
all claims relating thereto.

 

(s) Zoning. To Seller’s knowledge, the Improvements have been constructed and
are presently used and operated in compliance with all respective zoning
requirements affecting the Property and no dedication or promise to dedicate any
portion of the Property has been made. Seller has no knowledge of any zoning or
other land-use regulation proceedings, either instituted or planned to be
instituted, which would detrimentally affect the use, operation or value of the
Property.

 

(t) Utilities; Systems Serving the Property. To Seller’s knowledge, all utility
service is provided by public utilities and the Property has accepted or is
equipped to accept such utility service. The Property is serviced by public
waste water and sewer systems; and, to Seller’s knowledge, all liquid and solid
waste disposal, septic and sewer systems located on the Property is in a good
and safe condition and repair and in compliance with all applicable laws. In
addition, to Seller’s knowledge, no other utility fees are currently required to
be paid with respect to the Property, based upon the current state of
development of such Property (i.e. prior to the construction of any
Improvements).

 

SECTION 7.2 Representations and Warranties of Parent.

 

(a) Fort Washington Interest. For all purposes of this Agreement, Parent shall
be deemed to have made with respect to the Fort Washington Interest and the Fort

 

23



--------------------------------------------------------------------------------

Washington Limited Partner all representations and warranties set forth in
Section 6.6 of this Agreement as if and with the same effect that such
representations and warranties were expressly set forth in this Section 7.2 and
made by Parent as of the Effective Date. For all purposes of such
representations and warranties of Parent: (i) the Fort Washington Interest shall
be deemed a Membership Interest as such term is defined in Section 6.6(a); (ii)
the Fort Washington Limited Partner shall be deemed a Limited Liability Company
as such term is defined in Section 6.6; (iii) all references to “Seller” or
Sellers” in Section 6.6 shall be deemed references to Parent; (iv) all
references to obligations and liabilities in clauses (i), (ii) and (iii) of
Section 6.6(b) shall be deemed obligations under the Fort Washington Limited
Partnership Agreement; (v) for purposes of Sections 6.6(f) and (g), the
operative date shall be the Effective Date and such provisions shall be read and
deemed amended to reflect the fact that the business of the Fort Washington
Limited Partner is owning a limited partnership interest in the Fort Washington
Limited Partnership, and not owning and operating a Property; and (vi) the
second sentence of Section 6.6(i) and all of Sections 6.6(j), (k) and (l) shall
have no force or effect.

 

(b) Other. For all purposes of this Agreement, Parent shall be deemed to have
made with respect to Parent all representations and warranties set forth in
Sections 7.1(a) through (e), (h), (k) and (o), provided that all references in
such sections to “the Property” shall be deemed references to the Fort
Washington Interest.

 

SECTION 7.3 Survival. The covenants representations, warranties and agreements
of Sellers in this Agreement shall survive the Closing for a period of six (6)
months. Parent covenants and agrees to maintain net worth (determined in
accordance with generally accepted accounting principles) in an aggregate amount
which is not less than $2,000,000 (the “Post-Closing Net Worth”) for a period of
180 days after the Closing Date. In the event that, as of the date which is one
hundred eighty (180) days after the Closing Date, Buyer has not commenced an
action against Parent and/or any Seller (which for the purposes hereof shall
mean that a complaint has been filed in a court having personal jurisdiction
over Parent and/or any Seller), then Parent shall have no further obligations
under this Section 7.3. If, as of such date, Buyer has commenced an action
against Parent and/or any Seller as aforesaid, then Parent shall maintain net
worth in such amount as would compensate Buyer for the alleged loss (and Parent
and/or Seller shall have no further obligations under this Section 7.3 with
respect to the excess amount), and retain such amount of net worth until such
time as the action has been finally adjudicated (and all appeal periods have
passed) or the action is settled, at which time Parent or any Seller shall have
no further obligations under this Section 7.3.

 

PROPERTY SOLD AS IS. THE SALE OF THE PROPERTIES AS PROVIDED FOR HEREIN IS MADE
ON AN “AS IS” BASIS, BASED UPON THE CONDITION OF THE PROPERTY AS OF THE DATE OF
THIS AGREEMENT, REASONABLE WEAR AND TEAR AND, SUBJECT TO THE PROVISIONS OF
ARTICLE XI HEREOF, LOSS BY CONDEMNATION OR FIRE OR OTHER CASUALTY EXCEPTED, WITH
ALL FAULTS AND DEFECTS AND BUYER EXPRESSLY ACKNOWLEDGES THAT, EXCEPT AS
OTHERWISE EXPRESSLY SPECIFIED HEREIN OR IN THE WARRANTY DEED, SELLERS MAKE NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY,
CONDITION, VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL, HABITABILITY,
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTIES, ANY IMPROVEMENTS, THE PERSONALITY OR THE SOIL CONDITIONS. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, SELLERS HEREBY SPECIFICALLY DISCLAIM ANY
REPRESENTATION OR WARRANTY, ORAL OR WRITTEN,

 

24



--------------------------------------------------------------------------------

INCLUDING, BUT NOT LIMITED TO THOSE CONCERNING (I) THE NATURE AND CONDITION OF
THE PROPERTIES AND THE SUITABILITY OF THE PROPERTIES FOR ANY AND ALL ACTIVITIES
AND USES WHICH BUYER MAY ELECT TO CONDUCT THEREON, (II) THE MANNER,
CONSTRUCTION, CONDITION AND STATE OF REPAIR OR LACK OF REPAIR OF THE
IMPROVEMENTS, AND (III) THE COMPLIANCE OF THE PROPERTIES, THE IMPROVEMENTS OR
ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY GOVERNMENT
OR OTHER BODY, IT BEING SPECIFICALLY UNDERSTOOD THAT BUYER SHALL HAVE THE FULL
OPPORTUNITY DURING THE DUE DILIGENCE PERIOD TO DETERMINE FOR ITSELF THE
CONDITION OF THE PROPERTIES OR ANY PART OR PORTION THEREOF.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

SECTION 8.1 Representations and Warranties of Buyer. Buyer makes the following
representations and warranties to Sellers as of the Effective Date:

 

(a) Buyer has full legal right, power and authority to enter into this Agreement
and the Related Agreements and to consummate the Transactions, and this
Agreement constitutes, and upon execution and delivery the Related Agreements
will constitute, legal, valid and binding obligations of Buyer, enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights generally, or by principles of equity, whether applied in a
proceeding at law or in equity. The consent or approval of no Person or
governmental authority is necessary for Buyer to perform fully its obligations
hereunder and under the Related Agreements.

 

(b) Buyer is duly organized, validly existing and in good standing in the state
of Delaware, with full power and authority to own its assets and carry on its
business as it is now operated and carried on by it. Buyer will be duly
qualified or licensed to do business, and is in good standing, in the states in
which each of the Properties is located at the Closing, if required to do so by
the laws of such states.

 

(c) Except as provided in Section 6.2(c)(iii), Buyer has not incurred and will
not incur, directly or indirectly, as a result of any action taken by Buyer, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement. Buyer will indemnify and hold Sellers
harmless against any liability, settlement, or expense arising out of or in
connection with any such claim resulting from the actions of Buyer.

 

(d) Buyer has sufficient financial resources to pay the Purchase Price and to
make all other payments Buyer is required to make hereunder in connection with
the Transactions.

 

SECTION 8.2 Survival. The representation and warranties of Buyer in this
Agreement shall survive the Closing for a period of six (6) months.

 

25



--------------------------------------------------------------------------------

ARTICLE IX

 

PRE-CLOSING COVENANTS

 

SECTION 9.1 Operation of the Properties Prior to Closing:

 

(a) Each Seller shall operate, manage and maintain its Property in a reasonable,
professional and prudent manner, and shall use reasonable efforts to cause it to
be kept in substantially the condition that exists as of the date of this
Agreement, reasonable wear and tear excepted. From the date hereof until the
Closing Date, Seller shall maintain in full force and effect the casualty,
liability and rent and/or business interruption insurance policies currently in
effect with respect to the Property (or policies providing comparable coverage).

 

(b) Each Seller shall comply with all of its material obligations under the
Leases (affecting its Property) and the Service Contracts (affecting its
Property) and all other agreements and contractual arrangements affecting its
Property.

 

(c) Each Seller promptly shall provide copies to Buyer upon Seller’s receipt of
any: (i) written notice from any party alleging that Seller is in default of its
obligations under any of the Leases, the Service Contracts, or any permit or
agreement affecting the applicable Property, or any portion or portions thereof,
and any other material notice pursuant to any of the Leases or Service
Contracts; (ii) any tax bill, written notice of assessment or written notice of
change in a tax rate or assessment affecting the applicable Property; (iii) any
written notice of a taking or condemnation affecting or relating to the
Property; (iv) any written notice instituting or asserting any material claim,
action, investigation or proceeding affecting the Property; (v) any written
notice from any Tenant under the Leases terminating, expanding or extending, or
seeking to terminate, expand or extend its Lease; or (vi) notice from any
insurance company which has issued a policy with respect to its Property or by
any board of fire underwriters (or other body exercising similar functions) (x)
claiming any defects or deficiencies or requesting the performance of any
repairs, alterations or other work at the Property, to the extent any such claim
or request would constitute a breach of Section 7.1(h), or terminating any
insurance policy; and any other material written notice pursuant to any of the
Leases or the Service Contracts.

 

(d) From and after the end of the Due Diligence Period, no material contract for
or on behalf of or affecting any of the Properties which cannot be terminated
upon thirty (30) days notice without charge, cost, penalty or premium shall be
entered into without Buyer’s prior consent.

 

(e) From and after the end of the Due Diligence Period, no Seller shall enter
into any new leases without Buyer’s prior consent, which consent shall not be
unreasonably withheld or delayed so long as (x) the tenant under the new lease
is of equal or better creditworthiness than the predecessor tenant and (y) the
terms and conditions of the new lease are consistent in all material respects
with then-current prevailing market terms, and a Seller shall enter into
renewals of existing Leases, extensions of existing Leases and/or expansions of
existing Leases for any portion of a Property only on commercially reasonable
terms substantially consistent with the terms and conditions of existing Leases
at the Property. Seller shall deliver a copy of any documentation relating to
any such new lease, (individually, a “New Lease” and collectively, the “New
Leases”) to Buyer within ten (10) days of its execution, together with an
estoppel certificate from the tenant(s) and guarantor(s) thereunder as required
hereunder and otherwise shall comply, as to such New Leases and new guaranties,
with the terms of this Agreement in the same manner as provided hereunder with
respect to the other Leases. From and

 

26



--------------------------------------------------------------------------------

after the date hereof, except with the prior written consent of Buyer, no Seller
shall amend, extend, terminate, accept surrender of, or permit any assignments
or sublease of, any of the existing Leases or the New Leases nor with respect to
any of the Properties accept any rental more than one (1) month in advance;
provided that, other than with acceptance of rent, Buyer’s consent to any of the
foregoing actions shall not be unreasonably withheld or delayed so long as a
result of such action (x) the creditworthiness of any tenant under any Lease or
New Lease shall not be less than that of the predecessor tenant and (y) the
terms of any Lease or New Lease shall not be inconsistent in any material
respect with then-current prevailing market terms. With respect to any New
Leases, the provisions of this Agreement shall be amended to reflect the same or
similar agreements with respect to the New Leases as are currently in effect
with respect to the other leases. In connection with any New Lease, renewal of
an existing Lease, extension of an existing Lease and/or expansion of existing
Lease, Buyer shall reimburse the applicable Seller at Closing for all tenant
improvement costs and leasing commissions reasonably incurred by such Seller.

 

SECTION 9.2 Stockholders Meeting. Parent, acting through Parent’s Board of
Directors (the “Parent Board”), shall (i) establish a record date for, duly
call, give notice of, convene and hold a meeting of its stockholders for the
purpose of obtaining Parent Stockholder Approval (the “Parent Stockholders
Meeting”), (ii) include in the Proxy Statement the recommendation of Parent
Board that the stockholders of Parent vote in favor of the approval of the
Transactions and (iii) use its best efforts to cause the Proxy Statement to be
mailed to Parent’s stockholders and to obtain Parent Stockholder Approval;
provided, that Parent Board may fail to make or withdraw, modify or change such
recommendation and/or may fail to use such efforts if it shall have determined
in good faith that such action is appropriate in order for the directors of
Parent to act in a manner consistent with their duties under applicable law. At
all times, Parent shall comply with all material legal requirements applicable
to such Parent Stockholders Meeting. Notwithstanding anything to the contrary
contained in this Agreement, Parent shall not be required to hold Parent
Stockholders Meeting if this Agreement is terminated.

 

SECTION 9.3 Proxy Statement. Parent shall prepare and file with the SEC a proxy
statement (the “Proxy Statement”) in preliminary form not later than fifteen
(15) days after the end of the Due Diligence Period or at such other time as
Parent and Buyer may agree, and shall provide Buyer a reasonable opportunity to
review and comment on the Proxy Statement prior to its filing. Parent shall use
its best efforts to resolve as promptly as practicable any comments of the SEC
with respect thereto. Parent shall notify Buyer promptly of the receipt of any
comments from the SEC or its staff and of any request by the SEC or its staff
for amendments or supplements to the Proxy Statement or for additional
information. Buyer shall have the right to approve prior to filing the Proxy
Statement or any amendment or supplement thereto, which approval shall not be
unreasonably withheld or delayed. If, at any time prior to the Closing Date, any
information relating to Parent, the Buyer, any Seller or any Property is
discovered by Buyer or Parent that should be set forth in an amendment or
supplement to the Proxy Statement so that such document would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the party hereto discovering such information shall
promptly notify the other parties and, to the extent required by law, an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by law, disseminated to
the stockholders of Parent.

 

27



--------------------------------------------------------------------------------

SECTION 9.4 Parent Acquisition Proposals.

 

(a) Parent agrees that (i) it and its executive officers and directors shall not
and (ii) it shall use reasonable best efforts to ensure that its representatives
shall not, (A) directly or indirectly, initiate, solicit or knowingly encourage
or facilitate the making of any proposal or offer with respect to a tender offer
or exchange offer, proposal for a merger, consolidation, sale of substantially
all assets or other business combination involving Parent and its subsidiaries
or any proposal or offer to acquire in any manner an equity interest
representing a 25% or greater economic interest in Parent, other than the
Transactions (any such proposal or offer being hereinafter referred to as a
“Parent Acquisition Proposal”). Notwithstanding the foregoing, subject to the
rights of Buyer under Section 13.2, nothing contained in this Agreement shall
prevent Parent or Parent Board from (i) taking and disclosing to its
stockholders a position contemplated by Rule 14d-9 and Rule 14e-2(a) or Item
1012(a) of Regulation M-A promulgated under the Exchange Act (or any similar
communication to stockholders in connection with the making or amendment of a
tender offer or exchange offer) or from making any legally required disclosure
to stockholders with regard to a Parent Acquisition Proposal, (ii) prior to
Parent Stockholder Approval providing access to its properties, books and
records and providing information or data in response to a request therefor by a
Person who has made a Parent Acquisition Proposal, (iii) prior to Parent
Stockholder Approval engaging in any negotiations or discussions with any person
who has made a Parent Acquisition Proposal, (iv) prior to Parent Stockholders
Approval and following the receipt of a Parent Acquisition Proposal, (A)
withdrawing, modifying or changing in any adverse manner its approval or
recommendation of this Agreement or the Transactions or (B) recommending a
Parent Acquisition Proposal; if Parent Board shall have determined in good
faith, that such Parent Acquisition Proposal would, if consummated, result in a
transaction more favorable to Parent’s stockholders than the Transactions (any
such more favorable Parent Acquisition Proposal being referred to in this
Agreement as a “Parent Superior Proposal”); or (v) taking any and all actions
Parent or any of its Affiliates may deem necessary or appropriate in connection
with the direct or indirect disposition of assets that are not Properties or
ownership interests in entities holding title to Properties.

 

(b) If, at any time prior to Parent Stockholder Approval Parent Board determines
a Parent Acquisition Proposal is a Parent Superior Proposal, Parent or the
Parent Board may terminate this Agreement so long as the Parent prior to or
concurrently with such termination pays to Buyer the fee payable pursuant to
Section 13.2.

 

SECTION 9.5 Regulatory Matters.

 

(a) Each Party agrees, to the extent necessary, to make an appropriate filing
pursuant to any Antitrust Law (as defined below) with respect to the
Transactions as promptly as practicable after the date hereof, to supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to any Antitrust Law and to take all other actions
necessary, proper or advisable to cause the expiration or termination of the
applicable waiting periods under any Antitrust Law as soon as practicable.

 

(b) Each of Parent and Sellers on the one hand, and Buyer on the other hand,
shall, in connection with the efforts referenced in Section 9.5(a) to obtain any
requisite approvals and authorizations for the Transactions under any Antitrust
Law, use its best efforts to (i) cooperate in all respects with each other in
connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a private
party; (ii) keep the other party informed of any communication received by such
party from, or given by such party to, the Federal Trade Commission (the “FTC”),
the Antitrust Division of the

 

28



--------------------------------------------------------------------------------

Department of Justice (the “DOJ”) or any other governmental authority and of any
communication received or given in connection with any proceeding by a private
party, in each case regarding any of the transactions contemplated hereby; and
(iii) permit the other party to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, the FTC,
the DOJ or any such other governmental authority or, in connection with any
proceeding by a private party, with any other person, and to the extent
permitted by the FTC, the DOJ or such other applicable governmental authority or
other person, give the other party the opportunity to attend and participate in
such meetings and conferences. For purposes of this Agreement, “Antitrust Law”
means the Sherman Act, as amended, the Clayton Act, as amended, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, the Federal
Trade Commission Act, as amended, and all other federal, state and foreign, if
any, statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other laws that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition.

 

(c) In furtherance and not in limitation of the covenants of the parties
contained in Sections 9.5(a) and 9.5(b), if any objections are asserted with
respect to the Transactions contemplated hereby under any Antitrust Law or if
any suit is instituted (or threatened to be instituted) by the FTC, the DOJ or
any other applicable governmental authority or any private party challenging any
of the Transactions as violative of any Antitrust Law or which would otherwise
prohibit or materially impair or materially delay the consummation of the
Transactions, each of Parent, Sellers and Buyer shall use reasonable efforts to
resolve any such objections or suits so as to permit consummation of the
Transactions. In furtherance and not in limitation of the foregoing, the parties
hereto shall use their respective best efforts to change the proposed structure
of the Transactions if such change would cause such objections or suits to be
vacated, lifted, reversed or overturned in a manner that preserves the intended
benefits of the Transactions; provided, however, that no party hereto shall be
required to agree to any change that (i) modifies the amount or kind of
consideration to be received by holders of Parent Common Stock as provided
herein or (ii) materially adversely effects the ability of Buyer to obtain
financing for the transactions contemplated hereby or the material terms thereof
in the aggregate.

 

SECTION 9.6 Public Announcements. Parent, each Seller and Buyer agree that the
initial public release or announcement concerning the Transactions shall be
jointly issued by the parties and thereafter each party shall use its reasonable
best efforts to allow each other party reasonable time to comment on press
releases or announcements relating to the Transactions in advance of their
issuance, it being understood that the final form and content of any such
release or announcement shall be at the final discretion of the disclosing
party.

 

ARTICLE X

 

CLOSING CONDITIONS

 

SECTION 10.1 Conditions to Buyer’s Obligations. The obligation of Buyer under
this Agreement to purchase the Properties from Sellers and the Fort Washington
Interest from Parent is subject to the satisfaction at Closing of each of the
following conditions, any one of which may be waived in whole or in part by
Buyer in writing at or prior to Closing:

 

(a) All of the representations and warranties by Sellers and Parent set forth in
this Agreement shall be true and correct at and as of Closing as though such
representations and warranties were made at and as of Closing, except to the
extent that any inaccuracy would not

 

29



--------------------------------------------------------------------------------

have a Material Adverse Effect on a Property or the Fort Washington Interest or
Sellers’ or Parent’s ability to perform their respective obligations hereunder,
and Sellers and Parent shall have performed, observed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed on its part prior to or as of Closing, except to the
extent that any failure to do so would not have a Material Adverse Effect or
materially impair Sellers’ or Parent’s ability to perform their respective
obligations hereunder.

 

(b) Not less than thirty (30) days prior to the Closing Date (the “Estoppel
Delivery Date”), each Seller shall deliver to Buyer a duly executed, original,
“clean” Estoppel Certificate from each of the Tenants occupying rentable
building space in such Seller’s Property. At Buyer’s option, Seller shall
initially utilize the estoppel form required by Buyer’s lender; provided,
however, that if any of the Tenants refuse to execute such form, Seller shall
obtain Estoppel Certificates in the form required under each of the Tenants’
respective Lease or, in the event there shall be no such form, in substantially
the form attached hereto as Exhibit H. The Closing Date shall be extended one
day for each day after the Estoppel Delivery Date that any Estoppel Certificate
remains undelivered; provided, however, that the Closing Date shall not be
extended past the Termination Date. As a condition to Closing, Sellers shall
also be required to obtain from each Tenant a subordination, non-disturbance,
and attornment agreement reasonably acceptable to Buyer’s lender. This Section
10.1(b) shall also apply to Parent with respect to the Tenant of the property
owned by the Fort Washington Limited Partnership.

 

(c) No assessments or charges for any public improvements shall have been made
against the Properties after the expiration of the Due Diligence Period but
prior to Closing which remain unpaid, no improvements to the Properties or any
roads or facilities abutting the Properties shall have been made or ordered for
which a lien, assessment or charge can be filed or made, except to the extent
that the foregoing would not have a Material Adverse Effect on the Properties.

 

(d) Sellers shall not have received any written notice after the expiration of
the Due Diligence Period but before Closing from any insurance company which has
issued a policy with respect to any Property or by any board of fire
underwriters (or other body exercising similar functions) claiming any material
defects or deficiencies or requesting the performance of any repairs,
alterations or other work (in all instances costing in excess of Fifty Thousand
Dollars ($50,000.00) or in excess of Ten Thousand Dollars ($10,000.00) with
respect to any fire protection matters), and the applicable Seller will promptly
notify Buyer of any such notice or requirement if such notice is received at any
time prior to Closing. If a Seller shall have received such a notice, Seller
shall have a reasonable opportunity to cure any such defect or deficiency or
perform such work, and the Closing Date for the Property in question shall be
extended to the extent reasonably necessary for Seller to do so.

 

(e) Sellers shall have fee simple title subject to the Permitted Exceptions to
the Properties as required by this Agreement. Parent shall have good and
marketable title to the Fort Washington Interest, free and clear of Liens.

 

(f) Sellers shall have given the notices to Tenants required to fulfill any
options or rights of first refusal to purchase any of the Properties subject to
a Lease and a waiver of such rights by the tenant, either by written waiver or
the failure of the Tenants to exercise said rights.

 

With respect to each Property and the Fort Washington Interest, unless all the
foregoing conditions contained in this Section 10.1 are satisfied within the
time period specified,

 

30



--------------------------------------------------------------------------------

or if no time period is specified, prior to or at Closing, Buyer, at its
election, may, either (i) extend the Closing Date for a period up to thirty (30)
days until such conditions are satisfied, (ii) waive in writing the satisfaction
of any such conditions, in which event this Agreement shall be read with respect
to such Property or the Fort Washington Interest as if such conditions no longer
existed, or (iii) terminate this Agreement in accordance with Section
13.1(c)(ii).

 

SECTION 10.2 Conditions of Seller’s Obligations. The obligation of Sellers to
complete the Closing under this Agreement is subject to the satisfaction of each
of the following conditions, any one or more of which may be waived in writing
by Sellers in whole or in part at or prior to the Closing:

 

(a) All of the representations and warranties by Buyer set forth in this
Agreement are and shall be true, correct and complete both at and as of the date
of this Agreement and at and as of the Closing Date.

 

(b) Buyer shall have performed all agreements required by this Agreement to be
performed by Buyer prior to or as of the Closing Date, including payment of the
balance of the Purchase Price.

 

Unless all the foregoing conditions contained in this Section 10.2 are satisfied
within the time period specified, or if no time period is specified, prior to or
at Closing, Sellers, at their election, may either (i) extend the date for
Closing for a period up to thirty (30) days until such conditions are satisfied,
(ii) waive in writing the satisfaction of any such conditions, in which event
this Agreement shall be read as if such conditions no longer existed, or (iii)
terminate this Agreement in accordance with Section 13.1(d)(i).

 

SECTION 10.3 Conditions to Obligation of Each Party to Effect the Transactions.
The respective obligations of each party to effect the Transactions shall be
subject to the satisfaction or waiver at or prior to the Closing Date of each of
the following conditions:

 

(a) Parent shall have obtained the Parent Stockholder Approval;

 

(b) no statute, rule, regulation, executive order, decree, ruling, injunction or
other order (whether temporary, preliminary or permanent) shall have been
enacted, entered, promulgated or enforced by any governmental authority which
prohibits, restrains or enjoins the consummation of the Transactions or makes
such consummation illegal; and

 

(c) all material consents, filings, approvals, orders or authorizations from any
governmental authority required to consummate the Transactions shall have been
obtained or made.

 

ARTICLE XI

 

CONDEMNATION AND RISK OF LOSS

 

SECTION 11.1 Condemnation. As provided in Section 7.1(f), each Seller has
provided certain representations and warranties to Buyer with respect to
condemnation proceedings affecting the Properties. If prior to Closing any such
proceeding is commenced or any change is made, or any Seller receives written
notice that any change is proposed to be made, and such change is reasonably
anticipated to (i) adversely affect the current means of ingress and egress to

 

31



--------------------------------------------------------------------------------

any Property or to the roads, driveways or highways adjoining any of the
Properties, (ii) adversely change such ingress or egress or to change the grade
thereof, (iii) adversely affect any portion of the Improvements (other than to
have a de minimus effect on parking), (iv) invoke a right of termination on the
part of any of the Tenants under their respective Leases, which right shall not
have been waived, or (v) require compensation to be paid for such condemnation
in an amount in excess of $50,000, Sellers agree immediately to notify Buyer
thereof. Buyer then shall have the right, at Buyer’s option, to elect to
terminate this Agreement in accordance with Section 13.1(d)(iii), by giving
written notice to Seller within ten (10) days of Buyer’s receipt of such notice.
If Buyer does not so elect, Buyer shall proceed to Closing hereunder as if no
such proceeding had commenced and will pay Sellers the full Purchase Price in
accordance with this Agreement; the applicable Seller(s) shall assign to Buyer
all of its right, title and interest in and to any compensation for such
condemnation. Prior to the expiration of the Due Diligence Period, Sellers shall
advise Buyer as to the status of any negotiations to settle any claims for
compensation arising by reason of the aforesaid condemnation or other
proceedings.

 

SECTION 11.2 Risk of Loss.

 

(a) Sellers shall bear the risk of all loss or damage to the Properties from all
causes until Closing. Sellers represent that they (or the applicable Tenants)
have, and will maintain pending Closing, a policy of fire and extended coverage
insurance in at least the full amount of the replacement cost of all
Improvements located on all of the Properties (“Sellers’ Insurance”). Sellers
represent and warrant that Sellers’ Insurance is in effect and covenants that
such policy or policies will not be cancelled without at least ten (10) days’
prior notice to Buyer. If at any time prior to Closing any portion of a Property
having a value in excess of $50,000 (as estimated by an independent engineering
firm having at least ten (10) years of experience in the construction of
buildings similar to the Properties in the areas in which the Properties are
located, subject to Buyer’s review and reasonable approval of the same) is
destroyed or damaged as a result of fire or any other casualty whatsoever, the
applicable Seller shall promptly give written notice thereof to Buyer. If the
cost to restore the damage resulting from such casualty is less than the
Threshold Amount, the applicable Seller shall assign to Buyer all of such
Seller’s right, title and interest in and to the proceeds under the Sellers’
Insurance attributable to such casualty and shall pay to Buyer an amount equal
to the amount of the applicable deductible amount under the Sellers’ Insurance
that applies to such casualty (the “Deductible Amount”), and the parties shall
thereafter proceed to Closing in accordance with this Agreement. If the cost to
restore the damage resulting from such casualty exceeds the Threshold Amount (as
estimated by an appraiser or other professional reasonably acceptable to Buyer
and Sellers) or if any Tenant under any of the Leases has the right to terminate
its Lease, based on the occurrence of such casualty or the resultant damage,
which right shall not have been waived, Buyer shall have the right, to be
exercised by Buyer’s written notice delivered to Sellers within ten (10) days
following Buyer’s receipt of Seller’s notice of such casualty, (i) to elect to
terminate this Agreement in accordance with Section 13.1(d)(iii); or (ii) to
proceed to Closing, in which event Closing shall occur on the date which is the
later of (a) the Closing Date, or (b) fifteen (15) days following the delivery
of Buyer’s notice, and at Closing, the applicable Seller shall assign all of its
right, title and interest in and to the proceeds of Sellers’ Insurance (and all
claims therefor) to Buyer and shall pay to Buyer an amount equal to the
Deductible Amount. If Buyer fails to deliver Buyer’s notice within the time
period specified above, Buyer shall be deemed to have elected to proceed to
Closing in accordance with clause (ii) above. All unpaid claims and rights in
connection with any such losses (including business interruption insurance)
shall be assigned to Buyer at Closing without in any manner affecting the
Purchase Price.

 

32



--------------------------------------------------------------------------------

ARTICLE XII

 

INTENTIONALLY OMITTED

 

ARTICLE XIII

 

TERMINATION

 

SECTION 13.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date, whether before or after the receipt of the Parent Stockholder
Approval:

 

(a) by mutual written consent of Buyer and Parent;

 

(b) by written notice of either Buyer or Parent if:

 

(i) any governmental authority shall have issued a final order, decree or ruling
or taken any other final action restraining, enjoining or otherwise prohibiting
the consummation of the Transactions and such order, decree, ruling or other
action is or shall have become final and non-appealable; provided, that the
right to terminate this Agreement pursuant to this clause (i) shall not be
available to any party which has not used its reasonable best efforts to cause
such order, decree, ruling or other action to be lifted or otherwise taken
action necessary to comply with Section 9.5;

 

(ii) the Closing Date shall not have occurred on or before June 30, 2005 (as it
may be extended from time to time as provided for in this clause (ii), the
“Termination Date”); provided, that the right to terminate this Agreement
pursuant to this clause (ii) shall not be available to the party seeking to
terminate if any action of such party or the failure of such party to perform
any of its obligations under this Agreement required to be performed at or prior
to the Closing Date has been the cause of, or resulted in, the failure of the
Closing Date to occur on or before the Termination Date and such action or
failure to perform constitutes a breach of this Agreement; or

 

(iii) the Parent Stockholder Approval is not obtained by the fifth business day
prior to the Termination Date;

 

(c) by written notice of Buyer:

 

(i) at any time prior to the termination of the Due Diligence Period;

 

(ii) if there shall have been a material breach of any representation, warranty,
covenant or agreement on the part of Parent and/or any Seller contained in this
Agreement such that the conditions set forth in Section 10.1 would not be
satisfied and which shall not have been cured prior to the earlier of (1) thirty
(30) days following notice of such breach and (2) the Termination Date;
provided, that Buyer shall not have the right to terminate this Agreement
pursuant to this clause (i) if Buyer is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement;

 

(iii) in accordance with Sections 4.1, 5.3, 9.7, 11.1 or 11.2; or

 

33



--------------------------------------------------------------------------------

(iv) if the Parent Board shall have withdrawn, modified or changed in a manner
adverse to Buyer its approval or recommendation of this Agreement or the
Transaction or shall have recommended to the stockholders of the Parent a Parent
Acquisition Proposal other than the Transactions, or shall have resolved to
effect any of the foregoing.

 

(d) by written notice of Parent:

 

(i) if there shall have been a material breach of any representation, warranty,
covenant or agreement on the part of Buyer contained in this Agreement such that
the conditions set forth in Section 10.2 would not be satisfied and which shall
not have been cured prior to the earlier of (i) thirty (30) days following
notice of such breach and (ii) the Termination Date; provided, that Parent shall
not have the right to terminate this Agreement pursuant to this clause if Parent
or any Seller is then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement; or

 

(ii) prior to Parent Stockholder Approval, in accordance with, and subject to
the terms and conditions of, Section 9.4(b).

 

SECTION 13.2. Certain Consequences of Default.

 

(a) In the event Parent or any Seller shall default in any of its obligations to
be performed on or prior to the Closing Date, Buyer shall have the right to seek
to obtain specific performance of Parent’s and Sellers’ respective obligations
hereunder, and Parent shall be liable for all costs and expenses (including,
without limitation, reasonable attorneys’ fees and court costs) incurred by
Buyer by reason of such action in the event Buyer shall prevail in such action.

 

(b) If Parent and/or any Seller has (i) defaulted in the performance of any
covenant, (ii) breached a representation as a result of an action, or omission
to take an action required to be taken, by Parent and/or any Seller or (iii)
otherwise failed (in bad faith) to (x) consummate the Transactions or (y) take
actions reasonably necessary to consummate the Transactions in accordance with
the terms and provisions of this Agreement, and Buyer elects to terminate this
Agreement, Parent shall be obligated to reimburse to Buyer all reasonable out of
pocket costs incurred by Buyer in connection with this Agreement, up to a
maximum amount of $200,000.

 

(c) If (i) Buyer shall default in the payment of the Purchase Price or if Buyer
shall default in the performance of any of its other material obligations on the
Closing Date, or (ii) Buyer shall default in the performance of any of its
obligations to be performed prior to the Closing Date and, with respect to any
default under this clause (ii) only, such default shall not have been cured
prior to the earlier of (x) thirty (30) days following notice thereof and (y)
the Termination Date, Parent’s and Sellers’ sole remedy by reason thereof shall
be to terminate this Agreement and, upon such termination, Parent shall be
entitled to retain the Deposit as liquidated damages for Purchaser’s default
hereunder, and thereafter Buyer, Parent and Sellers shall have no further rights
or obligations under this Agreement except for those that are expressly provided
in this Agreement to survive the termination hereof; provided, that Parent or
any Seller shall not have the right to terminate this Agreement pursuant to this
clause if Parent or any Seller is then in material breach of any of its
representations, warranties, covenants or agreements contained herein.

 

(d) The liabilities and obligations in subsections (a), (b) and (c) above shall
survive the termination of this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 13.3 Effect of Termination.

 

(a) In the event of the termination of this Agreement pursuant to Section 13.1,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any party hereto, except with respect to Sections 4.1,
4.3, 4.5, 4.6, 5.1, 5.2, 13.2 and 13.3 and any other provision hereof which
expressly states that it shall survive termination, all of which shall survive
such termination; provided, however, that nothing herein shall relieve any party
from liability for any willful and material breach hereof.

 

(b) In the event that this Agreement is terminated by Seller pursuant to Section
13.1(d)(ii), then Parent shall pay the Termination Fee to Buyer at or prior to
the time of termination by wire transfer of same day funds, and shall reimburse
to Buyer all reasonable out-of-pocket costs incurred by Buyer in connection with
this Agreement, up to a maximum amount of $200,000.

 

(c) In the event of termination of this Agreement in accordance with Section
13.1, the Deposit shall be remitted to Buyer in all circumstances other than
termination pursuant to Section 13.1(b)(ii), in which case the Deposit shall be
remitted to the terminating party.

 

ARTICLE XIV

 

NOTICES

 

Any notice, consent, approval, request, demand, or payment required or permitted
to be given or made between the parties to this Agreement (collectively called
“Notices”) must be in writing to be effective. Any Notice that is addressed to
the party for whom it is intended at its address specified for the receipt of
Notices (which is currently the address set forth below) will be deemed to have
been given when received after the date it is deposited in the United States
mail, postage prepaid, certified, return receipt requested. Any party may change
its address for the receipt of Notices by Notice in accordance with this Article
XIV. Notices given otherwise than in accordance with this Article XIV, such as
by facsimile or by overnight delivery, will be effective upon receipt. The
current addresses of the parties for Notices are as follows:

 

If to Buyer:

 

Mr. Michael S. Verruto

HPI Capital LLC

227 West Trade Street, Suite 2320

Charlotte, North Carolina 28202

Telephone: (704) 343-9334

Facsimile: (704) 343-0532

 

35



--------------------------------------------------------------------------------

With a copy to:

 

Robert Koen, Esq.

Piper Rudnick LLP

1251 Avenue of the Americas

New York, New York 10020

Telephone: (212) 835-6187

Facsimile: (212) 884-8487

 

If to Parent or Sellers:

 

c/o ARC Corporate Realty Trust

1401 Broad Street

Clifton, New Jersey 07013

Telephone: (973) 249-1000

Facsimile: (973) 249-1001

Attn: Mr. Robert J. Ambrosi

 

With a copy to:

 

J. Benjamin English, Esq.

Hirschler Fleischer

Federal Reserve Bank Building

701 East Byrd Street

Richmond, Virginia 23219

Telephone: (804) 771-9544

Facsimile: (804) 644-0957

 

ARTICLE XV

 

MISCELLANEOUS

 

(a) Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of Buyer and each of the Sellers. Any amendment or waiver
affected in accordance with this section shall be binding upon Buyer and
Sellers.

 

(b) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CONFLICTS OR CHOICE OF LAWS PROVISIONS THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION).

 

(c) Consent to the Non-Exclusive Jurisdiction of the Courts Of New York. EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING

 

36



--------------------------------------------------------------------------------

ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE RELATED
AGREEMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d) Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(e) Lender Requirements. Sellers agree to cooperate to a reasonable extent with
Buyer in satisfying all reasonable requirements imposed by Buyer’s lender,
including but not limited to obtaining estoppel certificates, subordination,
non-disturbance and attornment agreements and such other documents as may be
reasonably required, all at Buyer’s sole cost and expense.

 

(f) Assignment. Buyer shall have the unrestricted right to designate one or more
affiliates of Buyer and/or one or more entities created solely for purposes of
owning the Properties, as the entity to which any Property is to be conveyed at
Closing, and upon notice from Buyer, Sellers agree to convey the Properties
directly to Buyer’s assignee(s) provided that Buyer and/or assignee(s) have
fulfilled Buyer’s obligations under this Agreement. Sellers agree to convey the
Property (or, as the case may be, Membership Interests) to one or more such
entities as Buyer may designate, each of which shall be subject to this
Agreement.

 

(g) Further Assurances. After Closing, at the sole cost and expense of the
requesting party, Buyer, Parent and Sellers shall each execute, acknowledge and
deliver, for no further consideration, all assignments, transfers, deeds and
other documents consistent with the terms and conditions hereof as Buyer, Parent
or Sellers may reasonably request to vest in Buyer and perfect Buyer’s right,
title and interest in and to the Properties and the Fort Washington Interest.

 

(h) Entire Agreement. This Agreement and the other writings referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties hereto with respect to its subject matter. This
Agreement and the other writings referred to herein or delivered pursuant
hereto, supersede and render null and void all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(j) Section Headings. The descriptive headings of sections and paragraphs of
this Agreement are inserted for convenience only, and do not constitute a part
of this Agreement and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(k) Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto.

 

(l) Buyer’s Assumption of Liabilities. Parent and Sellers agree that Buyer shall
assume, and will be deemed to have assumed, only those liabilities expressly
provided to be assumed by the Buyer herein, and no other assumption of liability
by Buyer is to be implied.

 

37



--------------------------------------------------------------------------------

(m) Exhibits. All exhibits referred to in this Agreement are incorporated herein
by reference and shall be deemed part of this Agreement for all purposes as if
set forth at length herein.

 

(n) No Recordation. This Agreement shall not be recorded.

 

(o) No Joint Venture. This Agreement shall not be construed as in any way
establishing a partnership, joint venture, express or implied agency, or
employer-employee relationship between Buyer and Sellers.

 

(p) No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto, their respective successors and permitted assigns, and no other
person or entity shall be entitled to rely upon or receive any benefit from this
Agreement or any term hereof.

 

(q) Nature of Parent and Seller Obligations. The obligations of Parent and the
various Sellers hereunder shall be several and not joint and several; provided,
however, that the Post-Closing Assets shall be subject to Buyer claims against
Parent and all Sellers.

 

(r) Section 1031 Exchange. Any Seller may consummate the sale of its Property as
part of a so-called like kind exchange (the “Exchange”) pursuant to §1031 of the
Internal Revenue Code of 1986, as amended (the “Code”), provided that: (i) the
Closing shall not be delayed or affected by reason of the Exchange nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to Seller’s obligations under this Agreement; (ii) such
Seller shall effect the Exchange through an assignment of this Agreement, or its
rights under this Agreement, to a qualified intermediary and Buyer shall not be
required to take an assignment of the purchase agreement for the replacement
property or be required to acquire or hold title to any real property for
purposes of consummating the Exchange; and (iii) such Seller shall pay any
additional costs that would not otherwise have been incurred by Buyer or Seller
had Seller not consummated its sale through the Exchange. Buyer shall not by
this agreement or acquiescence to the Exchange (1) have its rights under this
Agreement affected or diminished in any manner or (2) be responsible for
compliance with or be deemed to have warranted to Seller that the Exchange in
fact complies with §1031 of the Code.

 

(s) Consents. Whenever the consent or approval of a party is required under this
Agreement, such consent or approval shall not be unreasonably withheld or
delayed, unless otherwise specifically designated above as being in such party’s
sole and absolute discretion.

 

(t) Fees and Expenses. Except as expressly set forth herein to the contrary,
each of the parties shall pay all fees and expenses it incurs in connection with
this Agreement or in connection with the consummation of the Transactions. In
the event of litigation between the parties regarding the transactions described
in this Agreement, the party substantially prevailing in such litigation shall
have the right to recover from the other party the reasonable attorney’s fees
and expenses of the substantially prevailing party for such litigation.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Sellers have executed this Agreement as of the day
and year first above written.

 

BUYER: HPI/NL INVESTORS LLC, a Delaware limited liability company    

HPI Capital, Inc.,

a Florida corporation Member

        By:  

/s/ Michael Verruto

--------------------------------------------------------------------------------

            Michael Verruto, Vice President PARENT: ARC CORPORATE REALTY TRUST,
INC. By:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President SELLERS: MONTGOMERYVILLE 309 ASSOCIATES, L.P.,
a Pennsylvania limited partnership    

Montgomeryville ACRT, LLC,

a Pennsylvania limited liability company

General Partner

        BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, President

 

39



--------------------------------------------------------------------------------

 

NORCROSS G&I, INC.,

a Georgia corporation

BY:

 

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President

TMD DEVELOPMENT, LLC,

a Kansas limited liability company

    Overland Park G&I, Inc.,     a Kansas corporation     Member         BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

           

Robert J. Ambrosi, President

STANLEY MAIN, LLC,

a North Carolina limited liability company

    Charlotte-Caromont,LLC,     a North Carolina limited liability company    
Managing Member         BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, Manager

GASTONIA-X-RAY, LLC,

a North Carolina limited liability company

    Charlotte-Caromont, LLC,     a North Carolina limited liability company    
Managing Member         BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, Manager

 

40



--------------------------------------------------------------------------------

BELMONT-209 PARK, LLC,

a North Carolina limited liability company

    Charlotte-Caromont, LLC,     a North Carolina limited liability company    
Managing Member         BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, Manager

KING MOUNTAIN-CLEVELAND, LLC,

a North Carolina limited liability company

    Charlotte-Caromont, LLC,     a North Carolina limited liability company    
Managing Member         BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, Manager

REBOX DEVELOPMENT, LLC,

a Kansas limited liability company

    Wichita G&I, Inc.,     a Kansas limited liability company     Member        
BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, President

SACRAMENTO G&I, INC.,

a California corporation

BY:

 

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President

 

41



--------------------------------------------------------------------------------

LEVITTOWN-ARC, L.P.,

a Pennsylvania limited partnership

    Levittown-ARC, LLC,     a Pennsylvania limited liability company     General
Partner             ARC Corporate Realty Trust, Inc.®,             a Maryland
corporation             Manager             BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

                Robert J. Ambrosi, President

MARIETTA G&I, INC.,

a Georgia corporation

BY:

 

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President

LILBURNE G&I, INC.,

a Georgia corporation

BY:

 

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President

SAN ANTONIO G&I, L.P.,

a Texas limited partnership

    San Antonio/GP, Inc.,     a Texas corporation     General Partner        
        BY:  

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

            Robert J. Ambrosi, President

 

42



--------------------------------------------------------------------------------

PLYMOUTH G&I, INC.,

an Indiana corporation

BY:

 

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President

MEMWAL G&I, INC.,

a Tennessee corporation

BY:

 

/s/ Robert J. Ambrosi

--------------------------------------------------------------------------------

    Robert J. Ambrosi, President

 

43